     Case 5:18-cv-00198-EJD Document 420 Filed 02/05/21 Page 1 of 68




 1 Lesley E. Weaver (SBN 191305)
   Anne K. Davis (SBN 267909)
 2 BLEICHMAR FONTI & AULD LLP
   555 12th Street, Suite 1600
 3
   Oakland, CA 94607
 4 Tel.: (415) 445-4003
   Fax: (415) 445-4020
 5 lweaver@bfalaw.com
   adavis@bfalaw.com
 6
   Michael P. Lehmann (SBN 77152)
 7
   Bonny E. Sweeney (SBN 176174)
 8 Samantha J. Stein (SBN 302034)
   HAUSFELD LLP
 9 600 Montgomery Street, Suite 3200
   San Francisco, CA 94111
10 Tel.: (415) 633-1908

11 Fax: (415) 358-4980
   mlehmann@hausfeld.com
12 bsweeney@hausfeld.com
   sstein@hausfeld.com
13
   Interim Co-Lead Counsel for the Proposed Direct Purchaser Class
14 [Additional counsel listed on signature page]

15                          UNITED STATES DISTRICT COURT
16                       NORTHERN DISTRICT OF CALIFORNIA
17

18   IN RE INDUCTORS ANTITRUST                   Case No. 5:18-cv-00198-EJD-NC
     LITIGATION
19                                               DIRECT PURCHASER PLAINTIFF’S
     THIS DOCUMENT RELATES TO:                   THIRD CONSOLIDATED AMENDED
20                                               CLASS ACTION COMPLAINT
     THE DIRECT PURCHASER PLAINTIFF’S
21   ACTION
                                                 CLASS ACTION
22
                                                 JURY TRIAL DEMANDED
23
                                                 REDACTED VERSION
24                                               OF DOCUMENT SOUGHT TO BE
                                                 SUBMITTED UNDER SEAL
25

26

27

28
                DPP’S THIRD CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                 Case No. 5:18-cv-00198-EJD-NC
     Case 5:18-cv-00198-EJD Document 420 Filed 02/05/21 Page 2 of 68




                                                    TABLE OF CONTENTS
 1

 2   I.     NATURE OF THE ACTION ........................................................................................ 1
 3   II.    JURISDICTION AND VENUE .................................................................................... 4
 4   III.   PARTIES ....................................................................................................................... 4
 5          A.         Plaintiff .............................................................................................................. 4
 6          B.         The Murata Defendants ..................................................................................... 4
 7          C.         The Taiyo Yuden Defendants ............................................................................ 6
 8          D.         The TDK Defendants ........................................................................................ 7
 9          E.         Agents and Co-Conspirators............................................................................ 11
10   IV.    AFFECTED COMMERCE ......................................................................................... 11
11          A.         The Defendants’ Conduct Involved Import Trade or Import Commerce and
12                     Had Direct, Substantial and Reasonably Foreseeable Effects on United States
13                     Domestic and Import Trade or Commerce that Gave Rise to Plaintiff’s and
14                     Class Members’ Antitrust Claims ................................................................... 12
15          B.         The Defendants Targeted the United States .................................................... 14
16   V.     FACTUAL ALLEGATIONS ...................................................................................... 19
17          A.         The Structure of the Inductor Market .............................................................. 19
18                     1.         Market Concentration .......................................................................... 20
19                     2.         Product Commoditization and Lack of Substitutability ...................... 20
20                     3.         Entry Barriers ...................................................................................... 22
21                     4.         Demand Inelasticity ............................................................................. 26
22                     5.         Variations In Demand And Supply ..................................................... 27
23          B.         Evidence of Defendants’ Unlawful Conduct ................................................... 28
24                     1.         TDK Admitted to Criminal Violations of the Antitrust Laws ............. 29
25                     2.         Examples of Conspiratorial Acts Impacting Customers in the United
26                                States.................................................................................................... 29
27                                a.          Unlawfulness of Such Conspiratorial Acts.............................. 29
28
                    DPP’S THIRD CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                     Case No. 5:18-cv-00198-EJD-NC
                                                                       ii
     Case 5:18-cv-00198-EJD Document 420 Filed 02/05/21 Page 3 of 68




 1                     b.        Background of TDK’s Sales to Major United States Customers

 2                               and Key Participants ................................................................ 30

 3                     c.                 ....................................................................................... 33

 4                               (1)        Umeda’s Communications with Murata ...................... 33

 5                               (2)        Umeda’s Communications with Taiyo Yuden ............ 37

 6                               (3)        Kamagata’s Dealings with Murata and Taiyo Yuden . 38

 7                               (4)        Nakakabu Meetings in Japan ....................................... 39

 8                               (5)        Concurrent Meetings in the United States ................... 40

 9                               (6)        Acts of Other TDK Employees ................................... 41

10                               (7)        Unlawful Agreements Among TDK, Murata, and

11                                          TOKO .......................................................................... 44

12                               (8)        Summary...................................................................... 44

13               3.    Contacts and Unlawful Agreements Among TDK, Murata, And Taiyo

14                     Yuden Targeting U.S. Customers Other Than                                       .......................... 45

15                     a.                       ................................................................................. 45

16                     b.                                   ..................................................................... 45

17                     c.                       ................................................................................. 46

18                     d.               .......................................................................................... 46

19                     e.                 ....................................................................................... 47

20                     f.                   ..................................................................................... 47

21                     g.                ........................................................................................ 48

22               4.    TDK, Taiyo Yuden and Murata Collusively Agreed to Maintain their

23                     Incumbent Status by Assisting Each Other During the OEM

24                     Qualification Process ........................................................................... 48

25               5.    Defendants’ Bid-Rigging Activities Resulted In Collusive Parallel

26                     Pricing Of Inductors, Including Inductors Other Than Those That

27                     Were The Subject of The Bid-Rigging. ............................................... 50

28
               DPP’S THIRD CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                Case No. 5:18-cv-00198-EJD-NC
                                                          iii
     Case 5:18-cv-00198-EJD Document 420 Filed 02/05/21 Page 4 of 68




 1   VI.     TOLLING OF THE STATUTE OF LIMITATIONS PURSUANT TO THE INJURY-

 2           DISCOVERY RULE AND THE DOCTRINE OF FRAUDULENT

 3           CONCEALMENT ....................................................................................................... 55

 4   VII.    CLASS ACTION ALLEGATIONS ............................................................................ 57

 5           a.        Whether Defendants engaged in a combination and conspiracy among

 6                     themselves to fix, raise, maintain, and/or stabilize the prices of Inductors sold

 7                     to customers in the United States, its territories and the District of Columbia;57

 8           b.        The identity of the participants of the alleged conspiracy;.............................. 57

 9           c.        The duration of the alleged conspiracy and the acts carried out by Defendants

10                     in furtherance of the conspiracy; ..................................................................... 57

11           d.        Whether the alleged conspiracy violated the Sherman Act; ............................ 57

12           e.        Whether the conduct of Defendants, as alleged in this 3CAC, caused injury to

13                     the business or property of Plaintiff and members of the Class; ..................... 58

14           f.        The effect of the alleged conspiracy on the prices of Inductors sold in the

15                     United States during the Class Period; ............................................................ 58

16           g.        The appropriate injunctive and related equitable relief; and ........................... 58

17           h.        The appropriate class-wide measure of damages. ........................................... 58

18   VIII.   CLAIM FOR RELIEF ................................................................................................. 59

19   IX.     DEMAND FOR JUDGMENT .................................................................................... 60

20   X.      JURY DEMAND......................................................................................................... 61

21

22

23

24

25

26

27

28
                    DPP’S THIRD CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                     Case No. 5:18-cv-00198-EJD-NC
                                                                  iv
     Case 5:18-cv-00198-EJD Document 420 Filed 02/05/21 Page 5 of 68




 1          1.      Plaintiff   Dependable    Component     Supply    Corporation    (“Plaintiff”   or

 2 “Dependable”) brings this action on behalf of itself and on behalf of a class of all similarly

 3 situated persons and entities in the United States, its territories, and the District of Columbia

 4 (the “Class”) for damages and injunctive relief pursuant to Sections 15 and 26 of the Clayton

 5 Act (15 U.S.C. §§ 15 and 26) for violations of Sections 1 and 3 of the Sherman Act (15 U.S.C.

 6 §§ 1 and 3) against Defendants Murata Manufacturing Co., Ltd.; Murata Electronics North

 7 America, Inc.; Murata Power Solutions, Inc.; Taiyo Yuden Co., Ltd.; Taiyo Yuden (U.S.A.)

 8 Inc.; TDK Corporation; TDK-EPC Corporation; TDK Corporation of North America; TDK

 9 U.S.A. Corporation; and TOKO Inc. (now known as Saitama Murata Manufacturing Co., Ltd.)

10 (collectively “Defendants”).1 The allegations in this Third Consolidated Amended Complaint

11 (“3CAC”) supersede all others in earlier complaints filed in connection with this litigation.

12 Plaintiff alleges as follows, based on information and belief, except as to itself.

13                               I.    NATURE OF THE ACTION

14          2.      Plaintiff challenges Defendants’ conspiracy to fix prices, allocate markets and

15 rig bids for Inductors that they sold to Plaintiff and class members in the United States, its

16 territories, or the District of Columbia (including through controlled subsidiaries, agents,

17 affiliates, or joint ventures) during the period from January 1, 2003 through December 31, 2017

18 (the “Class Period”).

19          3.      As used in this 3CAC, the non-capitalized term “inductors” refers to electronic

20 components that store energy in the form of a magnetic field, taking many forms and

21 arrangements, including: beads; coils; chokes; common mode filters (“CMFs”); “chip

22 inductors”; “chip coils”; and wire-wound, air core, and multi-layer inductors for power

23 applications, EMI (Electromagnetic Interference) filtering/suppression and oscillation

24 matching. Inductors are one of the most common passive linear elements in electronic circuits

25 and thus are ubiquitous in thousands of products that rely on electronic circuits for power.

26

27   1
     Plaintiff reserves the right to amend its complaint once the identities of any other alleged
28 conspirators  are established.
                  DPP’S THIRD CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                   Case No. 5:18-cv-00198-EJD-NC
                                                    1
     Case 5:18-cv-00198-EJD Document 420 Filed 02/05/21 Page 6 of 68




 1   Inductors are found in a wide variety of electronic equipment, including: (a) smartphones,

 2   laptop and desktop computers, video game consoles, wireless LAN (Local Area Network)

 3   boxes, and other types of consumer electronic equipment; (b) televisions; (c) advanced driver

 4   assistance systems (“ADAS”) used in vehicles; and (d) induction motors that are used in

 5   industry to convert electrical energy into mechanical energy.

 6          4.      The capitalized term “Inductors” refers to all inductors manufactured by each of

 7   the Defendants and sold to members of the proposed Class, unless the context indicates

 8   otherwise. When the term “inductors” with no initial capitalization is used herein, it refers to

 9   inductors generally, including inductors made by Defendants and by others, unless the context

10   indicates otherwise.

11          5.      Defendant TDK Corporation has admitted that it is the United States Department

12   of Justice (“DOJ”) leniency applicant and has confessed to participating in a conspiracy to fix

13   prices, rig bids, and allocate markets for Inductors.

14          6.      Beginning in January of 2019, TDK Corporation has provided information

15   relating to the price-fixing and market allocation of Inductors sold by it, Murata and/or Taiyo

16   Yuden to certain large customers (mostly OEMs) who purchased Inductors from one or more

17   of those Defendants during the Class Period. Plaintiff is currently able to identify the following

18   entities who are in that group:

19

20

21

22

23   These customers will be referred to collectively in this 3CAC as the “Major Customers.” The

24   foregoing list is not intended to be exclusive; there may well be others in this category. These

25   acts in furtherance of conspiracy are described in detail below. These activities extended from

26   at least 2003 through at least 2017. They involved information sharing and price-fixing

27   agreements among at least the TDK, Taiyo Yuden, Murata, and TOKO (now part of Murata)

28   entities. The illegal activities occurred in both Japan and California and involved at least 24
                  DPP’S THIRD CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                   Case No. 5:18-cv-00198-EJD-NC
                                                     2
     Case 5:18-cv-00198-EJD Document 420 Filed 02/05/21 Page 7 of 68




 1   individuals from the TDK entities, 28 from the Murata entities, and seven from the Taiyo Yuden

 2   entities, all of whom are identified below. The participants ranged from sales representatives in

 3   the United States, to the key individuals in the Magnetics Departments (responsible for

 4   Inductors) of each company in Japan, to company executives in Japan. These participants are

 5   identified by name in the 3CAC.

 6          7.        The conspiracy was carried out through multiple instances of bid-rigging and

 7   other price-fixing activity; many of the participants had price-setting authority. The Defendants

 8   continually exchanged highly sensitive competitive information, including pricing information,

 9   pricing strategy, product development updates, information about customer status, negotiation

10   tactics they used with customers, and contents of communications with customers, among other

11   matters. Defendants coordinated their responses to customers’ Request for Quotations

12   (“RFQs”) and allocated customers and markets of Inductors among themselves to set the floor

13   for pricing of all inductors. These exchanges were antitrust violations in and of themselves and

14   also served to facilitate the price-fixing conspiracy.

15          8.        Defendants carried out their illegal activity in secret by a variety of means. These

16   included face-to-face meetings in locales such as the Hatcho Restaurant in Sunnyvale,

17   California, as well as at various golf outings. During part of this period, there were group

18   meetings among representatives of TDK, Taiyo Yuden, and Murata personnel at various

19   restaurants in Japan. These meetings, which the conspirators named Nakakabu meetings based

20   upon a combination of the conspirators’ names, were often accompanied by follow up meetings

21   in California.

22          9.        Through this conspiracy, Defendants’ coordinated price agreements and

23   information sharing set the floor for the pricing of inductors. The conspiracy also enabled

24   Defendants to maintain their incumbent and pre-qualified status with major purchasers like

25                                  , and Defendants’ Major Customer-specific agreements targeted

26   them and other major manufacturers, such as

27                                   , among others.

28
                  DPP’S THIRD CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                   Case No. 5:18-cv-00198-EJD-NC
                                                       3
     Case 5:18-cv-00198-EJD Document 420 Filed 02/05/21 Page 8 of 68




                                   II.   JURISDICTION AND VENUE
 1
             10.         Jurisdiction exists under Section 16 of the Clayton Act (15 U.S.C. § 26) to
 2
     recover equitable relief for violation of Section 1 and 3 of the Sherman Act (15 U.S.C. §§ 1, 3).
 3
     The Court has original federal question jurisdiction over the Sherman Act claim asserted in this
 4
     complaint pursuant to 28 U.S.C. §§ 1331 and 1337.
 5
             11.         Venue is proper in this District under Sections 4(a) and 12 of the Clayton Act
 6
     (15 U.S.C. §§ 12 and 22) and 28 U.S.C. § 1391(b), (c), and (d) because Defendants regularly
 7
     transact business in this District. Additionally, a substantial part of the events giving rise to
 8
     Plaintiff’s claims occurred in this District. Specifically, some Defendants maintain offices in
 9
     this District, and all Defendants sell or seek to sell Inductors to electronics companies located
10
     in this District.
11
             12.         This Court has jurisdiction over Defendants because the wrongdoing alleged
12
     herein was directed at purchasers of Inductors and/or products containing Inductors in the
13
     United States and in this District.
14
                                             III.   PARTIES
15
                   A. Plaintiff
16
             13.         Plaintiff Dependable, an approved supplier of many of the largest original
17
     equipment manufacturer (“OEM”) parts in the world, was incorporated under the laws of
18
     Florida. During the Class Period, Dependable purchased Inductors directly sold by one or more
19
     of the Defendants and was thus directly harmed by the conspiracy alleged herein. Because of
20
     Defendants’ conspiracy to fix prices of Inductors that Dependable purchased, Dependable paid
21
     more for Inductors than it would have in the absence of the anticompetitive and unlawful
22
     conspiracy alleged herein and has standing to pursue claims on its own behalf and on behalf of
23
     the Class.
24
                   B. The Murata Defendants
25
             14.         Defendant Murata Manufacturing Co., Ltd. (“Murata Manufacturing”) is a
26
     Japanese corporation with its principal place of business located at 10-1, Higashikotari 1-
27
     chome, Nagaokakyo-shi, Kyoto 617-8555, Japan. Murata Manufacturing—directly and/or
28
                    DPP’S THIRD CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                     Case No. 5:18-cv-00198-EJD-NC
                                                        4
     Case 5:18-cv-00198-EJD Document 420 Filed 02/05/21 Page 9 of 68




 1   through its predecessors and subsidiaries, which it wholly owns and/or controls—

 2   manufactured, marketed, and/or sold Inductors in the United States, its territories and the

 3   District of Columbia during the Class Period. For example, industry data shows that Murata

 4   Manufacturing had $15 million in sales of one type of Inductors (ceramic chip Inductors) in

 5   North America in 2007 alone. Murata Manufacturing is one of the largest global manufacturers

 6   of passive electronic components. Murata Manufacturing annually has revenues in excess of $5

 7   billion from sales of passive electronic components, including Inductors.

 8          15.     In March of 2014, Murata Manufacturing acquired a controlling interest in

 9   Defendant TOKO, Inc. (“TOKO”), a Japanese company that was a leading Inductor

10   manufacturer that sold hundreds of millions of dollars of Inductors in the United States, its

11   territories and the District of Columbia during the Class Period. According to estimates from

12   one industry expert, TOKO had $47 million of sales of one type of Inductors (ceramic chip

13   Inductors), in North America in 2007 alone. By April of 2015, Murata Manufacturing had

14   assumed all aspects of TOKO’s business, including its assets, sales, service, and technical

15   support for the portfolio of TOKO products, including Inductors. To the extent Murata

16   Manufacturing assumed, in whole or in part, the assets and liabilities of TOKO, Plaintiff intends

17   to hold Murata Manufacturing liable for any violations of Sections 1 and 3 of the Sherman Act

18   (15 U.S.C. §§ 1, 3) by TOKO that occurred during the Class Period. Plaintiff also separately

19   names TOKO as a Defendant.

20          16.     Defendant Murata Electronics North America, Inc. (“MENA”) is a wholly

21   owned subsidiary of Murata Manufacturing. MENA is a Texas corporation with its principal

22   place of business located at 2200 Lake Park Drive SE, Smyrna, Georgia 30080-7604. MENA—

23   directly and/or through its subsidiaries, which it wholly owned and/or controlled—

24   manufactured, marketed, and/or sold Inductors that were purchased throughout the United

25   States, its territories and the District of Columbia during the Class Period.

26          17.     Murata Power Solutions, Inc. (“Murata Power”) is a wholly owned subsidiary

27   of Murata Manufacturing that was created in 2007 when Murata Manufacturing acquired a

28   division of C&D Technologies, a United States company with its headquarters in Pennsylvania.
                  DPP’S THIRD CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                   Case No. 5:18-cv-00198-EJD-NC
                                                     5
     Case 5:18-cv-00198-EJD Document 420 Filed 02/05/21 Page 10 of 68




 1   Murata Power has its headquarters at 129 Flanders Road, Westborough, Massachusetts01581.

 2   Murata Power sells Inductors to customers located in the United States. Murata Power had $5

 3   million of sales of Inductors in the United States in 2007.

 4          18.      Murata Manufacturing also operates Murata Americas RF Product Department

 5   (“Murata RF”) in the United States, with offices in Carrollton, Texas and Duluth, Georgia.

 6          19.      Defendant TOKO (now known as Saitama Murata Manufacturing Co., Ltd.

 7   (“Saitama Murata”)) was once an independent company that had substantial market share in

 8   sales of Inductors. TOKO’s headquarters are at 18, Gomigaya, Tsurugashima-shi, Saitama,

 9   350-2281, Japan. As is alleged in greater detail below, TOKO—both before and after its

10   acquisition by Murata Manufacturing—attended meetings of competitors and participated in

11   anticompetitive activity with Defendants. The current TOKO entity is a subsidiary of Murata

12   Manufacturing. TOKO continues to manufacture and perform research and development for

13   Inductors under the direction of Murata Manufacturing. In 2019, TOKO was renamed Saitama

14   Murata.

15          20.      Defendants Murata Manufacturing, MENA, Murata Power, and TOKO (now

16   known as Saitama Murata) will be referred to collectively herein as “Murata” or the “Murata

17   Defendants”, unless otherwise noted.

18                C. The Taiyo Yuden Defendants

19          21.      Defendant Taiyo Yuden Co., Ltd. (“Taiyo Yuden Co.”) is a Japanese corporation

20   with its principal place of business located at 6-16-20, Ueno, Taito-ku, Tokyo 110-0005, Japan.

21   Taiyo Yuden Co.—directly and/or through its predecessors and subsidiaries, which it wholly

22   owned and/or controlled—manufactured, marketed, and/or sold Inductors in the United States,

23   its territories and the District of Columbia during the Class Period. In its 2017 Annual Report,

24   Taiyo Yuden Co. estimated that it sold 41.273 billion yen worth of Inductors.

25          22.      Defendant Taiyo Yuden (USA) Inc. (“Taiyo Yuden USA”), an Illinois

26   corporation, is a wholly owned subsidiary of Taiyo Yuden Co., with its principal place of

27   business located at 10 North Martingale Road, Suite 575, Schaumburg, Illinois 60173. During

28   the Class Period, Taiyo Yuden USA— either directly or through its business units, subsidiaries,
                   DPP’S THIRD CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                    Case No. 5:18-cv-00198-EJD-NC
                                                     6
     Case 5:18-cv-00198-EJD Document 420 Filed 02/05/21 Page 11 of 68




 1   agents, or affiliates, which it wholly owned and/or controlled—sold and distributed to

 2   purchasers in the in the United States, its territories and the District of Columbia Inductors

 3   manufactured by business units, subsidiaries, agents, or affiliates of its corporate parent, Taiyo

 4   Yuden Co.

 5          23.     Defendant Taiyo Yuden Co. exerts control over Taiyo Yuden USA. Corporate

 6   policies are set by the parent company and govern the activities of the United States subsidiary,

 7   as depicted in the following chart taken from Taiyo Yuden Co.’s website:

 8

 9

10

11

12

13

14

15

16

17

18          24.     Defendants Taiyo Yuden Co. and Taiyo Yuden USA are collectively referred to

19   herein as “Taiyo Yuden” or the “Taiyo Yuden Defendants” unless otherwise noted.

20                D. The TDK Defendants

21          25.     Defendant TDK Corporation is a Japanese corporation with its principal place

22   of business at 13-1 Nihonbashi 1-chome, Chuo-ku, Tokyo 103-8272, Japan. TDK

23   Corporation—directly and/or through its predecessors and subsidiaries, which it wholly owned

24   and/or controlled—manufactured, marketed, and/or sold Inductors in the United States, its

25   territories and the District of Columbia during the Class Period.

26          26.     Defendant TDK-EPC Corporation (“TDK-EPC”) is a Japanese corporation with

27   its principal place of business located at Shibaura Renasite Tower, 3-9-1 Shibaura, Minato-ku,

28   Tokyo 108-0023, Japan. TDK-EPC was founded on October 1, 2009 from the combination of
                   DPP’S THIRD CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                    Case No. 5:18-cv-00198-EJD-NC
                                                     7
     Case 5:18-cv-00198-EJD Document 420 Filed 02/05/21 Page 12 of 68




 1   the passive components businesses of TDK Corporation and non-party EPCOS AG, a German

 2   corporation. TDK-EPC—directly and/or through its predecessors and subsidiaries, which it

 3   wholly owned and/or controlled—manufactured, marketed, and/or sold Inductors in the United

 4   States, its territories and the District of Columbia during the Class Period. More specifically,

 5   TDK-EPC itself develops and manufactures Inductors, which are sold by the TDK Defendants

 6   under the TDK and EPCOS brands.2 TDK-EPC is a wholly owned subsidiary of the TDK

 7   Corporation.

 8            27.    Defendant TDK U.S.A. Corporation (“TDK USA”), a New York corporation, is

 9   a wholly owned subsidiary of TDK Corporation with its principal place of business located at

10   525 RXR Plaza, Uniondale, New York 11556. TDK USA describes itself as a “group company

11   of TDK Corporation.” During the Class Period, TDK USA—either directly or through its

12   business units, subsidiaries, agents, or affiliates—sold and distributed Inductors manufactured

13   by business units, subsidiaries, agents, or affiliates of its corporate parents, TDK Corporation

14   and TDK-EPC to purchasers in the United States purchasers the United States, its territories

15   and the District of Columbia.

16            28.    Defendant TDK Corporation of America (“TDK America”) is a wholly owned

17   subsidiary of TDK Corporation with its principal place of business at 475 Half Day Road, Suite

18   300, Lincolnshire, Illinois 60069. Like TDK USA, TDK America describes itself as a “group

19   company of TDK Corporation.” TDK America sold and distributed Inductors manufactured by

20   business units, subsidiaries, agents, or affiliates of its corporate parent, TDK Corporation, to

21   purchasers in the Inductors manufactured by business units, subsidiaries, agents, or affiliates of

22   its corporate parent, TDK Corporation, to purchasers in the United States, its territories and the

23   District of Columbia. TDK America has a marketing and sales office located in San Jose,

24   California, that serves North American and Latin American customers.

25            29.    The TDK Defendants were the largest manufacturers of Inductors during the

26   Class Period. For example, in 2007 TDK sold $57 million of one type of Inductor (ceramic chip

27
     2
28       https://www.global.tdk.com/corp/en/news_center/press/aah34500.htm
                    DPP’S THIRD CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                     Case No. 5:18-cv-00198-EJD-NC
                                                     8
     Case 5:18-cv-00198-EJD Document 420 Filed 02/05/21 Page 13 of 68




 1   Inductors) in North America, more than any other manufacturer according to one industry

 2   expert. Following the 2009 combination, TDK began to sell TDK and EPCOS-branded

 3   Inductors and does so to this day.

 4          30.     TDK Corporation owns and controls both TDK USA and TDK America, as

 5   reflected in the following graphic of the “TDK Organization” taken from TDK Corporation’s

 6   website:

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                  DPP’S THIRD CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                   Case No. 5:18-cv-00198-EJD-NC
                                                9
     Case 5:18-cv-00198-EJD Document 420 Filed 02/05/21 Page 14 of 68




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25
            31.    TDK Corporation, TDK America, TDK-EPC, and TDK USA are collectively
26
     referred to as “TDK” or the “TDK Defendants” unless otherwise noted.
27

28
                  DPP’S THIRD CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                   Case No. 5:18-cv-00198-EJD-NC
                                                10
     Case 5:18-cv-00198-EJD Document 420 Filed 02/05/21 Page 15 of 68




 1                  E. Agents and Co-Conspirators

 2            32.      Each Defendant or co-conspirator acted as the principal of or agent for the others

 3   with respect to the acts, violations, and common course of conduct alleged herein.

 4            33.      When Plaintiff refers to a corporate family or companies by a single name in

 5   their allegations of participation in the conspiracy, it is to be understood that Plaintiff is alleging

 6   that one or more employee or agent of entities within the corporate family engaged in

 7   conspiratorial acts or meetings on behalf of all of the Defendant companies within that family.

 8   In fact, the individual participants in the conspiratorial meetings and discussions did not always

 9   know the corporate affiliation of their counterparts, nor did they distinguish among the entities

10   within a corporate family. The individual participants entered into agreements on behalf of, and

11   reported these meetings and discussions to, their respective corporate families. As a result, the

12   entire corporate family was represented in meetings and discussions by their agents and were

13   parties to the agreements reached by them. Furthermore, to the extent that subsidiaries within

14   corporate families distributed products containing Inductors, these subsidiaries played a

15   significant role in the alleged conspiracy because Defendants wished to ensure that the prices

16   paid for such products would not undercut the pricing agreements reached at these various

17   meetings. Thus, all Defendant entities within the corporate families were active, knowing

18   participants in the alleged conspiracy.

19                                 IV.    AFFECTED COMMERCE

20            34.      During the Class Period, the Defendants and co-conspirators collectively

21   controlled the market for inductors, both globally and in the United States, as further described

22   below.

23            35.      The Defendants sold Inductors (or products containing Inductors) directly to

24   customers located in the United States. Substantial quantities of Inductors are shipped from

25   outside the United States into the United States in a continuous and uninterrupted flow of

26   interstate and foreign trade and commerce.

27            36.      In addition, substantial quantities of equipment and supplies necessary to the

28   production and distribution of Inductors, as well as payments for Inductors and related products
                     DPP’S THIRD CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                      Case No. 5:18-cv-00198-EJD-NC
                                                       11
     Case 5:18-cv-00198-EJD Document 420 Filed 02/05/21 Page 16 of 68




 1   sold by the Defendants, traveled in interstate and foreign trade and commerce. The business

 2   activities of Defendants in connection with the production and sale of Inductors that were the

 3   subject of the charged conspiracy were within the flow of, and substantially affected, interstate

 4   and foreign trade and commerce.

 5                   A. The Defendants’ Conduct Involved Import Trade or Import Commerce
                        and Had Direct, Substantial and Reasonably Foreseeable Effects on United
 6                      States Domestic and Import Trade or Commerce that Gave Rise to
 7                      Plaintiff’s and Class Members’ Antitrust Claims

 8             37.      The Defendants’ illegal conduct involved United States import trade or import

 9   commerce. The Defendants knowingly and intentionally sent price-fixed Inductors into a

10   stream of commerce that they knew led directly into the United States, one of their most

11   important markets and a major source of their revenues. In this respect, they directed their

12   anticompetitive conduct at imports into the United States with the intent of causing price-fixed

13   Inductors to enter the United States market and inflating the prices of Inductors destined for the

14   United States. Such conduct was meant to produce and did in fact produce a substantial effect

15   in the United States in the form of higher prices.

16             38.      According to one leading analyst, the inductors market in the United States “was

17   an estimated $280 MM in FY 2018 or 10% of global consumption value.”

18             39.      The Defendants recognize the importance of sales of Inductors in the United

19   States in their annual reports and other financial reports. That is why they created and invested

20   in entities like MENA, Murata Power, Murata RF, Taiyo Yuden USA, TDK America, and TDK

21   USA. The websites of those entities boast about their respective sales networks in the United

22   States.

23             40.      To give one example, MENA’s website states that “[w]e serve as the regional

24   and functional headquarters supporting our customers’ engineering and procurement activities

25   throughout the Americas. Along with experienced teams of Technical Sales Managers located

26   in several major hubs, including Silicon Valley, San Jose, San Diego, Austin, Dallas, Chicago,

27   Detroit, Kokomo and Boston, we utilize a network of Sales Representatives and Authorized

28
                      DPP’S THIRD CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                       Case No. 5:18-cv-00198-EJD-NC
                                                       12
     Case 5:18-cv-00198-EJD Document 420 Filed 02/05/21 Page 17 of 68




 1   Distributors to service our customers’ requirements for sales and technical support, design

 2   expertise, logistics and supply chain initiatives.”3

 3          41.       Taiyo Yuden’s website similarly lists a headquarters for Taiyo Yuden USA in

 4   Chicago and “sales offices” in San Diego, San Jose, Chicago and Boston.4 Taiyo Yuden USA

 5   assisted its corporate parent in marketing and selling Inductors, issuing press releases and

 6   disseminating product guides.

 7          42.       As a third example, TDK America’s website states that “TDK Corporation of

 8   America (TCA), a group company of TDK Corporation, was established in 1974 in California

 9   as the sales and marketing force for electronic components in North America and Latin

10   America.”5 “TCA has grown into a sales force of nine offices in the U.S. with headquarters

11   located in Lincolnshire, Illinois. The combined efforts of sales, marketing and technical

12   personnel have built the TDK name as a respected leader in the industry.”6

13          43.       The Defendants shipped millions of Inductors (and/or products containing

14   Inductors) into the United States during the Class Period. In addition, Inductors that were

15   shipped to countries such as Mexico, Taiwan, China, and Canada were billed to United States

16   companies. As a result, a substantial portion of the Defendants’ revenues were derived from the

17   United States market. Defendants spent millions of dollars on advertising their products in the

18   United States.

19          44.       Because of the importance of the United States market to the Defendants and

20   their co-conspirators, Inductors intended for importation into and ultimate consumption in the

21   United States were a focus of the Defendants’ illegal conduct. The Defendants knowingly and

22   intentionally sent price-fixed Inductors into a stream of commerce that led directly into the

23

24
     3
       https://www.murata.com/en-us/about/company/muratalocations/americas/mea
25   4
       https://www.yuden.co.jp/ut/company/overseas/
26   5
       https://www.tdk-electronics.tdk.com/en/1767762/company/press-center/press-releases/press-
     release-usa/distribution-award--tdk-honors-avnet-for-highest-sales-growth/1767750
27   6
       https://www.linkedin.com/jobs/view/technical-account-representative-at-tdk-corporation-of-
28   america-1308754304/
                  DPP’S THIRD CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                   Case No. 5:18-cv-00198-EJD-NC
                                                     13
     Case 5:18-cv-00198-EJD Document 420 Filed 02/05/21 Page 18 of 68




 1   United States. Defendants’ conduct was meant to produce and did in fact produce a substantial

 2   effect in the United States in the form of artificially-inflated prices for Inductors.

 3          45.      Thus, when high-level executives within the Defendants’ companies agreed on

 4   prices for Inductors, they knew that their price-fixed Inductors would be sold in the United

 5   States. This included negotiating prices for Inductors for the Major Customers identified

 6   previously would set the floor for market pricing for similar Inductors sold through other

 7   channels in the United States.

 8          46.      For the reasons set forth above, the Defendants’ illegal conduct involved import

 9   trade or import commerce into the United States.

10          47.      The Defendants’ illegal conduct had direct, substantial, and reasonably

11   foreseeable effects on United States domestic and import trade or commerce in the form of

12   higher prices for Inductors that Plaintiff and Members of the Class paid. These prices, tainted

13   by collusion, directly and immediately impacted Plaintiff and Members of the Class in the

14   United States. In this respect, the United States effects of the Defendants’ illegal conduct gives

15   rise to Plaintiff’s and Class Members’ antitrust claims and are the proximate cause of the injury

16   that Plaintiff and Members of the Class suffered.

17          48.      As described in further detail herein, Defendants’ price-fixing conspiracy

18   involved unlawful conduct within the United States that had a direct, substantial and reasonably

19   foreseeable effect on domestic commerce.

20                B. The Defendants Targeted the United States

21          49.      Because of the small size of Inductors, transportation costs are relatively minor

22   and there is substantial international trade in these electronic components.

23          50.      During the Class Period, the Defendants manufactured and sold substantial

24   quantities of Inductors shipped from outside the United States, its territories, and the District of

25   Columbia in a continuous and uninterrupted flow of interstate and foreign trade and commerce.

26   In addition, substantial quantities of equipment and supplies necessary for the production and

27   distribution of Inductors, as well as payments for Inductors and related products sold by the

28   Defendants, traveled in interstate and foreign trade and commerce. Defendants’ business
                   DPP’S THIRD CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                    Case No. 5:18-cv-00198-EJD-NC
                                                      14
     Case 5:18-cv-00198-EJD Document 420 Filed 02/05/21 Page 19 of 68




 1   activities in connection with the production and sale of Inductors were within the flow of, and

 2   affected substantially, interstate and foreign trade and commerce.

 3            51.    During the Class Period, the Defendants also manufactured and sold

 4   manufactured products in the United States, its territories, and the District of Columbia that

 5   incorporated Inductors made by the Defendants. The Defendants also sold substantial quantities

 6   of these products overseas to direct purchasers for importation to the United States, its

 7   territories, and the District of Columbia. The business activities of the Defendants in connection

 8   with the production and sale of products containing their Inductors were within the flow of, and

 9   affected substantially, interstate and foreign trade and commerce. The paragraphs below detail

10   some specific examples of this.

11            52.    Murata’s connections to the United States, its territories, and the District of

12   Columbia are deep and sustained. “In 1971, General Motors (GM) introduced Murata’s ceramic

13   filters to its car radios. This was the result of efforts by Akira Murata, the founder of Murata

14   Manufacturing who traveled to the United States and aggressively pioneered the market.

15   Getting fully involved with the automobile industry was Murata’s big dream then. Over 40

16   years ago, we built a plant in the United States and started production locally. Ceramic

17   resonators were introduced to the automobile industry about 25 years ago, and their market

18   continues to enjoy steady sales to this day.”7

19            53.    On September 3, 2007, Murata announced that it had completed the acquisition

20   of the Power Electronics Division of C&D Technologies (“C&D”), a United States company

21   located in Pennsylvania, for $85 million in cash. After the acquisition, Murata operated C&D’s

22   business as “Murata Power Solutions” in the United States and sold Inductors in the United

23   States, its territories, and the District of Columbia that were once offered by C&D.

24            54.    In 2014, Murata received a Preferred Quality Supplier (“PQS”) award from Intel

25   Corporation (“Intel”) based in part on its sales of Inductors. In a press release, Tsuneo Murata,

26   President of Murata Manufacturing, said “[w]e would like to express our sincere appreciation

27
     7
28       https://www.murata.com/en-us/about/newsroom/techmag/metamorphosis17/frontline
                    DPP’S THIRD CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                     Case No. 5:18-cv-00198-EJD-NC
                                                      15
     Case 5:18-cv-00198-EJD Document 420 Filed 02/05/21 Page 20 of 68




 1   to Intel for its tremendous support and assistance to achieve this award. We are committed to

 2   make every effort to meet and exceed Intel’s expectation in 2014.”8 Murata received Intel’s

 3   PQS award for 2010, 2011, and 2012. In 2014, Intel recognized Murata with a Supplier

 4   Continuous Quality Improvement award based in part on its sales of Inductors, “Intel’s highest

 5   honor for its suppliers.”9

 6          55.     As explained below, Murata had also qualified as a supplier of Inductors to

 7

 8          56.     As also explained below, Murata engaged in numerous conspiratorial acts

 9   relating to Inductors within the United States.

10          57.     Murata has sales representatives across the United States, including in Silicon

11   Valley, San Jose, San Diego, Austin, Dallas, Chicago, Detroit, Kokomo (Indiana), and Boston.

12          58.     Taiyo Yuden has focused on markets in the United States, its territories, and the

13   District of Columbia, on its own and through its relationships with other United States passive

14   electronic components manufacturers, and has customers in the United States, its territories,

15   and the District of Columbia. In 2005, Taiyo Yuden announced that it would sell Inductors in

16   connection with Kemet, through a “comprehensive sales alliance agreement” “to engage in

17   mutual sales of each other’s entire product lines.”10 According to Taiyo Yuden, “Taiyo Yuden

18   and Kemet have built up a cooperative relationship since 1997, when the two companies began

19   regular information exchanges on the product technology side. Now the relationship is to be

20   strengthened even more through a comprehensive sales alliance.”11

21          59.     In April of 2011, Intel gave Taiyo Yuden a PQS award, reflecting Taiyo Yuden’s

22   substantial efforts to sell their products, including Inductors, to U.S. companies. Taiyo Yuden

23   President Yoshiro Kanzaki stated, “we shall continue to do our utmost to provide quality

24

25
     8
26     https://www.murata.com/en-us/about/newsroom/news/company/general/2014/0411
     9
       https://www.murata.com/en-us/about/newsroom/news/company/general/2014/0411
27   10
        https://www.yuden.co.jp/ut/news/release/pdf_25.pdf.
     11
28      Id.
                  DPP’S THIRD CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                   Case No. 5:18-cv-00198-EJD-NC
                                                       16
     Case 5:18-cv-00198-EJD Document 420 Filed 02/05/21 Page 21 of 68




 1   advanced products and shall approach our work with the aim of becoming Intel’s best

 2   partner.”12

 3             60.    As explained below, Taiyo Yuden had also qualified as a supplier of Inductors

 4   to

 5             61.    As also explained below, Taiyo Yuden engaged in numerous conspiratorial acts

 6   relating to Inductors within the United States.

 7             62.    The United States has also long been central to TDK’s global marketing strategy.

 8   TDK has a billboard on Times Square in New York City:

 9

10

11

12

13

14

15

16

17

18             63.    This billboard has been part of TDK’s “global advertising strategy” since

19   2001.13

20             64.    In July of 2013, TDK revamped its English language website to allow customers

21   to search for Inductors and contact sales agents directly for purchases online: “In recent years,

22
     12
        https://www.yuden.co.jp/ut/news/release/pdf_150.pdf
23   13
        https://www.tdk.com/corp/en/news_center/press/aah33300.htm. In December of 2011, TDK
24   announced that it had lit up a Christmas tree on Times Square to promote its brand.
     https://www.global.tdk.com/corp/en/news_center/press/aah37600.htm. TDK lit the Christmas
25   Tree in Times Square again in 2014 and 2015 and promoted its brand in the summer of 2012
     by sponsoring a Fourth of July display on Times Square. See https://www.global.tdk.com/
26
     corp/en/news_center/press/aah40100.htm; https://www.global.tdk.com/corp/en/news_center/
27   press/201412191618.htm (in 2014 TDK advertised the “tallest digital tree in the world” and
     stated “TDK intends to continue using this opportunity to further enhance its corporate image
28   as a global enterprise”).
                     DPP’S THIRD CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                      Case No. 5:18-cv-00198-EJD-NC
                                                       17
     Case 5:18-cv-00198-EJD Document 420 Filed 02/05/21 Page 22 of 68




 1   the ratio of information acquisition via the Internet has become extremely high for the

 2   departments of customers’ development, design, purchasing, etc. Also, due to the trend of

 3   globalization, there is a need to respond quickly whenever you request from any customer. The

 4   inductor site to be announced here inherits the same concept as the monolithic ceramic capacitor

 5   site which has been popularly released in January 2013. Please use the new website for

 6   searching TDK’s inductor which is the No. 1 supplier of inductor by all means.”14 TDK’s

 7   website currently has an active feature that allows purchase of Inductors through a search

 8   feature that links directly to inventory for certain distributors.

 9           65.     Following this development, TDK announced that TDK and EPCOS brand

10   Inductors were available through United States distributors and the EPCOS website it

11   maintained: “TDK Corporation announces that its broad spectrum of sample kits for EPCOS

12   components is now also available directly from Mouser Electronics, a high-service electronic

13   component distributor focused on providing new products to design engineers. Currently,

14   nearly 40 sample kits containing the latest EPCOS protection devices, sensors, chokes, SAW

15   filters, SMT inductors and power inductors are offered on the EPCOS website.”15

16           66.     For much of the Class Period, TDK’s American Depositary Receipts Shares

17   (“ADRs”) were listed on the New York Stock Exchange. In delisting its ADRs in 2009, TDK

18   explained that “[i]n June 1982, TDK listed its [ADRs] on the NYSE primarily to raise funds,

19   bolster corporate creditworthiness and the TDK brand, and broaden its investor base, as it

20   globalized its business operations and rapidly expanded overseas sales. Ever since, the

21   Company has worked to expand its operations in the U.S. and elsewhere around the world.”16

22   Foreign corporations that issue ADRs must register with the Securities and Exchange

23   Commission and are subject to various federal regulations and reporting rules. These securities

24   allow foreign corporations to profitably enter the United States capital markets.

25
     14
26      https://www.tdk.co.jp/corp/ja/news_center/press/20130716587.htm
     15
        https://www.marketscreener.com/EPCOS-AG-ADR-424434/news/EPCOS-AG-ADR-
27
     Online-Service-Easy-ordering-of-sample-kits-from-Mouser-Electronics-16581394/
     16
28      https://www.global.tdk.com/corp/en/news_center/press/aah29200.htm
                   DPP’S THIRD CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                    Case No. 5:18-cv-00198-EJD-NC
                                                      18
     Case 5:18-cv-00198-EJD Document 420 Filed 02/05/21 Page 23 of 68




 1             67.      As explained below, TDK had also qualified as a supplier of Inductors to

 2             68.      As also explained below, TDK engaged in numerous conspiratorial acts relating

 3   to Inductors within the United States.

 4             69.      The Defendants thus engaged in conduct both inside and outside the United

 5   States, its territories, and the District of Columbia that caused direct, substantial, and reasonably

 6   foreseeable and/or intended anticompetitive effects upon interstate commerce within the United

 7   States.

 8             70.      The Defendants, directly and through their wholly owned and/or controlled

 9   subsidiaries and agents, engaged in a conspiracy to fix or inflate prices of Inductors that

10   restrained trade unreasonably and affected adversely the market for Inductors and manufactured

11   products that incorporated Inductors. The Defendants affected commerce, including import

12   commerce, substantially throughout the United States, thereby proximately causing injury to

13   Plaintiff and members of the Class.

14                                  V.    FACTUAL ALLEGATIONS
15             71.      Plaintiff incorporates by reference the factual allegations made in previous
16   sections.
17                   A. The Structure of the Inductor Market

18             72.      Inductors work by creating magnetic fields when current passes through the coils

19   or other inductive material. Inductors are classified primarily by inductance, the ability of an

20   inductor to store energy in the form of a magnetic field. Inductance is measured in the unit of

21   the Henry (μH). Inductors are sold by specifications that relate to inductance, voltage, and size.

22   Inductors can be as simple as wrapping a metal wire around a metallic or ceramic core.

23   Inductors can also be multilayered; these types of inductors are typically encased in plastic and

24   may involve the use of ferrite beads, or bead arrays, or may involve the stacking or layering of

25   film and various types of coils and electrode materials. The global market for inductors is

26   estimated to be worth billions of dollars; the United States has approximately 71% of the North

27   American market for these products.

28
                      DPP’S THIRD CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                       Case No. 5:18-cv-00198-EJD-NC
                                                       19
     Case 5:18-cv-00198-EJD Document 420 Filed 02/05/21 Page 24 of 68




 1          73.      The inductors market exhibits four salient characteristics: (1) the Defendants

 2   collectively dominate that market; (2) there are high barriers to entry that prevent significant

 3   new entrants from appearing and competing effectively with Defendants; (3) inductors are

 4   standardized, commoditized products; (4) inductors are price inelastic; and (5) variations in

 5   demand and capacity should have accounted for price declines during the Class Period, but did

 6   not . Each of these factors is discussed separately below.

 7                    1.      Market Concentration

 8          74.      The inductors market is highly concentrated. As of 2004, Defendants TDK,

 9   Murata and Taiyo Yuden collectively held over 70% of the global market for inductors.

10          75.      In 2016, Defendants TDK, Murata, and Taiyo Yuden still held 49% of the global

11   inductors market. This statistic does not tell the whole story, however, because, while there was

12   entry by Chinese manufacturers of inductors during 2004-16, those companies produced

13   inductors of acknowledged low quality that did not really compete with Defendants’ Inductors

14   for sales to United States-based customers, as explained in detail below. Flextronics Inc.

15   (“Flextronics”), a member of the putative Class that has filed its own lawsuit, reported that it

16   bought from the Defendants collectively 63.4% of the inductors that it purchased during the

17   Class Period.

18          76.      As also discussed below, Defendants had agreed to create an oligopoly with

19   respect to the sale of Inductors to their Major Customers by conspiring to maintain their

20   incumbent positions as qualified vendors.

21          77.      Acquisitions within the inductors market, such as Murata Manufacturing’s

22   acquisition of TOKO in April of 2015, Murata Manufacturing’s acquisition of C&D

23   Technologies’ inductors business, and TDK’s successful tender offer for EPCOS AG in

24   October of 2008, have contributed to this market concentration.

25                    2.      Product Commoditization and Lack of Substitutability

26          78.      Inductors have no close substitutes. As noted above, they perform different

27   functions from other passive electronic components.

28
                  DPP’S THIRD CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                   Case No. 5:18-cv-00198-EJD-NC
                                                    20
     Case 5:18-cv-00198-EJD Document 420 Filed 02/05/21 Page 25 of 68




 1            79.    Inductors are also treated as a commoditized product and are found in the United

 2   Nations Commodity Statistics database under a separate reference code (no. 77122). A 2017

 3   market report indicates that product differentiation is “minimal.”17

 4            80.    Inductors are identified by a series of letters and numbers using standardized

 5   values. The first two digits marking an Inductor are the value of the inductance, expressed in

 6   units of Henry, and the third digit is the multiplier by power of 10. So, “101” = 10*101μH =

 7   100μH. If there is an R, it acts as a decimal point and there is no multiplier. Therefore, “4R7”

 8   means 4.7μH. Precision of an Inductor is also expressed using a final letter F, G, J, K, or M,

 9   which refers to +/-1%, +/-2%, +/-5%, +/-10%, and +/-20%, respectively.

10            81.    The International Electrotechnical Commission (“IEC”), an organization that

11   promotes standardization in the electrical fields, has published standards for testing relating to

12   this component. Defendants’ products refer to these standards. For example, TDK’s product

13   reference guide states that “[a]ll chokes for low-frequency main networks are dimensioned and

14   tested in compliance with applicable EN and IEC standards.” Inductors are mass produced

15   pursuant to these standards, making them interchangeable within the various types described

16   above.

17            82.    Defendants understand their products are interchangeable. For example, TDK

18   maintains a webpage that allows users to enter a non-TDK inductor product code so that

19   “[u]sing the part number of a product of other manufacturers, [TDK’s] products with similar

20   specifications can be searched.”18

21            83.    Inductors may be initially manufactured for use by one customer and then

22   adapted by others over time, and the same inductors may be used by repeat customers. That is,

23   inductors designed for one OEM may be designed into other products for other OEMs.

24

25

26
     17
        To be clear, the 3CAC defines “Inductors” to include all such components manufactured by
27
     Defendants, regardless of whether some of them are commoditized or not.
     18
28      https://product.tdk.com/en/search/inductor/inductor/smd/cross_reference/
                    DPP’S THIRD CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                     Case No. 5:18-cv-00198-EJD-NC
                                                    21
     Case 5:18-cv-00198-EJD Document 420 Filed 02/05/21 Page 26 of 68




 1                    3.       Entry Barriers

 2           84.    Entry barriers into the inductor market are high. The costs of maintaining

 3   extensive sales networks, supply chains, production facilities, and a global presence are

 4   considerable. Murata, for example, announced in February of 2016 the creation of an expanded

 5   28,000 square foot facility in Carrollton, Texas for the purpose of better integrating its United

 6   States operations.

 7           85.    Barriers to entry also exist because of the resources of the incumbents. The

 8   inductors market is a mature one dominated by established corporations, most of which have

 9   global operations. TDK reported revenues of over $10 billion in 2017. Murata manufactures

10   virtually every electronic component and has yearly revenues that top $5 billion. Taiyo Yuden

11   is a diversified manufacturer of passive electronic components with annual net sales in excess

12   of $2 billion, most of which is attributable to sales of electronic components. All are large and

13   diverse multinational corporations that, like all of the Defendants, can benefit from economies

14   of scale.

15           86.    The Defendants have established reputations with purchasers of inductors and

16   sellers of the raw materials needed to manufacture inductors; have access to significant amounts

17   of capital to fund current operations; have global operations that allow them to specialize

18   function and meet the needs of customers with global businesses; can weather downturns in the

19   economy due to their size and substantial resources; and have integrated supply chains due to

20   their diverse products.

21           87.    The qualification processes with Major Customers, such as            also operate

22   as a barrier to effective entry. Such Customers are unlikely to invest in the resources necessary

23   to qualify a supplier who does not have a proven track record for producing high-quality

24   inductors.

25           88.    During the Class Period, there were few significant new entrants into the market

26   for inductors and much consolidation of that market. The inductors market is a mature market

27   with diminishing demand, circumstances that make the market ripe for collusion.

28
                   DPP’S THIRD CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                    Case No. 5:18-cv-00198-EJD-NC
                                                    22
     Case 5:18-cv-00198-EJD Document 420 Filed 02/05/21 Page 27 of 68




 1          89.     As a result of the China’s adoption of the International Technology Agreement

 2   in 2003, there was new entry in the form of a number of small Chinese manufacturers of

 3   inductors, but that new entry did not play a significant role with respect to inductors sold in, or

 4   shipped to, the United States. Chinese manufacturers of inductors primarily served Asian

 5   markets, particularly China. The following chart depicts that point.

 6

 7

 8

 9

10

11

12

13

14

15          90.     Chinese manufacturers did not make significant inroads into the United States
16   market because their inductor products were perceived as being of lesser quality than those of
17   the Japanese Defendants and they could not pre-qualify for sales to major United States
18   components manufacturers. Based on statements from Flextronics,
19

20          91.     In a 2018 article discussing Chinese and Japanese manufacturers of passive
21   electronic components, it was pointed out that the Japanese manufacturers are known for the
22   consistency and quality control of their mass-produced passive component products; Wu
23   Yeqing, the General Manager and electronic engineer of Beijing Technology, Ltd., conceded
24   in the article that domestic Chinese enterprises are “relatively weak in terms of technology,
25   materials and quality control.”19
26

27   19
       https://www.jqknews.com/news/17693-China_consumes_trillions_of_capacitors_and_
28   resistors_every_year_and_high-end_products_come_from_Japan.html
                  DPP’S THIRD CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                   Case No. 5:18-cv-00198-EJD-NC
                                                     23
     Case 5:18-cv-00198-EJD Document 420 Filed 02/05/21 Page 28 of 68




 1          92.     Commentators recognize the inferior nature of inductors made by Chinese

 2   manufacturers. One industry commentator stated in 2004 that there was a “preference for

 3   Japanese passive components in the Asian market. Apparently, quality is still a sensitive issue

 4   among OEMs and CEMs [Contract Electronics Manufacturers].”20

 5          93.     A contributor to one online electronics forum has explained, “Some chinese

 6   inductors are junk. They bla[]tantly lie about specs, particularly about saturation current. But

 7   then again, this is the kind of thing you should be on the lookout for with cheap Chinese parts.”

 8          There is an even more insidious problem with many low spec / no spec / fake
            spec power inductors. Power inductors are often based on powdered iron cores
 9
            held together by a binder. All binders are not created equ[]al and the losses in a
10          given core depend not only on circuit parameters but on dark
            implementation magic learned by competent inductor makers over aeons.
11
            The binder degrades with temperature and time and the degradation affects the
12          losses, leading to a feedback process which in many cases will run away very
            rapidly or exponentially past some critical level. In fact, it always does this, but
13          the time scales of a properly design ed and specified part are so much larger
14          than the design lifetime that you don’t see it. Low cost john[n]y come lately
            cores of any origin, Chinese or otherwise, are liable to have higher losses or less
15          capable binders or both. This means that an inductor designed to use a core well
            but not to over stress it will often have early catastr[o]phic failure if an inferior
16          core material is used.21
17          94.     Another commentator put it more succinctly: “stock Chinese inductors are rather
18   crummy (low quality).”22
19          95.     Defendants themselves were aware that Chinese inductors often were not
20   considered to be substitutes for Japanese inductors due to the lower quality of the Chinese
21   electronics, and thus were not serious price competitors.
22

23   20
        Dennis Zogbi, “Letter from the Publisher,” Passive Components Industry Magazine at 4
     (July-August 2004).
24   21
        http://ecomorder.com/techref/postbot.asp?by=thread&id=%5BEE%5D+New+ideas+for+
25   power+factor+corrected+supplies&w=body&tgt=post&at=20080826152343a
     22
        http://www.dadaelectronics.eu/ForumRetrieve.aspx?ForumID=317&TopicID=487554. See
26
     also https://forums.anandtech.com/threads/best-gaming-mouse-20-60.2532960/page-2 (in a
27   blog concerning the best computer mouse to use, one participant noted an audible whine
     emanating from his model and stated “those cheap Chinese inductors/designs will probably do
28   that.”).
                  DPP’S THIRD CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                   Case No. 5:18-cv-00198-EJD-NC
                                                     24
     Case 5:18-cv-00198-EJD Document 420 Filed 02/05/21 Page 29 of 68




 1

 2

 3

 4

 5           96.    It is no surprise that new entry was limited, and the number of significant

 6   participants contracted. New entrants would need to invest hundreds of millions of dollars in

 7   building manufacturing facilities, obtaining patents or licenses for technology, and creating a

 8   production line; assembling a workforce, including professionals and executives with industry

 9   experience; obtaining a supply network; and investing in R&D, marketing, and transportation

10   capabilities necessary to bring a product to market. And even then, it takes years to demonstrate

11   quality control and establish a customer base to see any return on this investment. In short, a

12   prospective competitor in the inductors market would face a daunting task in establishing and

13   growing a business. It speaks volumes that the United States hardly has a competitive player in

14   this field.

15           97.    Further barriers to entry exist because manufacture of inductors requires an

16   expensive supply chain, including the purchase and in-house processing of raw materials such

17   as metals. Inductors can incorporate iron, nickel, zinc, and sometimes barium, cobalt, and

18   strontium.

19           98.    After raw materials are purchased, they must be processed and chemically

20   treated. Leading inductor manufacturers have facilities for processing and treating the raw

21   materials. The processing and treating of raw materials requires large expenditures of capital

22   for nanotechnology. Nanotechnology, which concerns analysis of materials at the molecular (or

23   very small particle) level, is necessary because of the precision involved in manufacturing small

24   components. Nanotechnology equipment is very expensive.

25           99.    A core principle of the physics and economics of manufacturing inductors is that

26   the performance of the component is directly proportional to the size, or surface area, of the

27   Inductor. Accordingly, precision manufacturing and quality control measures are critical.

28
                   DPP’S THIRD CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                    Case No. 5:18-cv-00198-EJD-NC
                                                    25
     Case 5:18-cv-00198-EJD Document 420 Filed 02/05/21 Page 30 of 68




 1             100.    Manufacture of inductors involves stacking, winding, and pressing metals and

 2   other raw materials, and the technology to imprint and manipulate thin metals and wire. This

 3   process requires sophisticated engineering as well as expertise in nanotechnology and process

 4   yields.

 5             101.    And as discussed below, the Defendants colluded to deter such entry by other

 6   manufacturers, thus effectively creating an oligopoly that no inductor manufacturer could

 7   effectively breach until recently.

 8                       4.     Demand Inelasticity

 9             102.    A 2017 report on the inductor market noted that “demand is considerably

10   inelastic”, meaning that as the price of inductors increases, demand does not decrease. As the

11   report explains:

12             In the inductors market, the consumer base is rather fragmented and product
               differentiation is minimal, thus lowering the overall bargaining power of
13
               customers. But fixed costs for suppliers are high thus giving them some power.
14             For a consumer, the switching cost is high and the possibility of backward
               integration is low since production of inductors involves exclusive expertise
15             and most OEMs find it cheaper to buy it from such suppliers than foray into its
               manufacturing. The bargaining power of customers is low.
16

17   (Emphasis in original).

18             103.    Several characteristics of inductors cause demand inelasticity. First, there are no

19   substitutes for inductors. No other passive electronic component can perform all the functions

20   of an inductor. Its electromagnetic properties distinguish it from a capacitor, as does its

21   operation in relation to DC current. Capacitors can only store current; they cannot increase

22   voltage like an Inductor can by use of magnetic fields. Resistors perform some of the “blocking”

23   functions of inductors, but cannot store or generate voltage. If a circuit in a product calls for an

24   Inductor, no other component will do.

25             104.    Second, generally the price of inductors is relatively low. Products such as

26   computers and cars may have up to sixty or seventy inductors, but other products have only a

27   couple dozen. Thus, if prices for inductors rise, such an increase is usually still not significant

28   enough for there to be any drop in demand.
                      DPP’S THIRD CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                       Case No. 5:18-cv-00198-EJD-NC
                                                       26
     Case 5:18-cv-00198-EJD Document 420 Filed 02/05/21 Page 31 of 68




 1             105.    Third, the fact that Defendants’ customers, including OEMs and other

 2   manufacturers that use inductors in their products, face periodic deadlines for production

 3   reduces the chance that Defendants’ customers will invest the time and resources to find another

 4   supplier.

 5                       5.     Variations In Demand And Supply

 6             106.    Inductors faced declining demand following the 2001 recession at the beginning

 7   of the Class Period. One industry expert has noted that price erosion was severe in 2001 and

 8   2002 as inductor manufacturers suffered from excess capacity, and leading inductor

 9   manufacturers contemplated selling their production facilities. Indeed, flagging demand for

10   electronics products characterized much of the early 2000s, including the beginning of the Class

11   Period.

12             107.    In addition to the effects of the 2001 recession, new technology, such as

13   semiconductor chips and digital circuits, has threatened inductors. Inductors are not

14   incorporated in digital circuits, which are increasingly used in high-technology products.

15   Inductors are too large to be integrated into semiconductor chips, which are micro-electric

16   circuits that fit onto a silicon wafer. Many consumer electronics have moved to chip technology.

17   In 2007, a leading analyst predicted that the North American sales volume of inductors would

18   fall by over a billion units from 2007 to 2014, mostly due to a poor outlook for consumer digital

19   electronics. Compact portable devices that rely on digital chip circuits, such as smartphones,

20   have replaced several different personal electronic devices.

21             108.    As demand waned, Defendants faced excess capacity at their Inductor

22   manufacturing facilities. They addressed this problem by reaching agreements that limited the

23   risk of overcapitalization by permitting them to shift production to a Defendant with available

24   capacity, thereby avoiding price concessions due to overcapacity. Defendants without sufficient

25   capacity to manufacture a particular inductor for a particular Major Customer assisted other

26   Defendants to obtain qualification to sell for that Major Customer. In return, the newly-qualified

27   Defendant covered supply shortfalls without significantly reducing prices below the referring

28   Defendant’s original prices. Defendants further reduced the risk of price competition be
                      DPP’S THIRD CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                       Case No. 5:18-cv-00198-EJD-NC
                                                     27
     Case 5:18-cv-00198-EJD Document 420 Filed 02/05/21 Page 32 of 68




 1   agreeing not to submit bids to sell inductors that another Defendant was qualified to sell and

 2   had sufficient capacity to supply. The remarkably resilient inductor prices following the 2008

 3   Great Recession are consistent with collusion.

 4          109.    Inductor prices have tended to move steadily since 2008, despite large volatility

 5   in the total inductors market. For example, in 2008, the global inductor market increased in

 6   value by 16.1%, then dropped by 18.3% the next year, followed by an additional 5.5% drop in

 7   2010 before rebounding by 12% in 2011. In 2012, the market experienced a further decline of

 8   9.8%. In 2013, the global inductor market declined about 4%, with a 3.5% decline in shipments

 9   and a 1.8% decline in price.

10          110.    In a competitive market, a significant decrease in demand likely would be

11   coupled with a commensurate decrease in price, while competitors would increase prices when

12   demand is high. Prices in a competitive market would therefore be expected to roughly track

13   the direction and magnitude in demand shifts, in the absence of other factors. And over time,

14   advances in production efficiency and technology would typically be expected to drive down

15   prices over the course of the Class Period. In the global inductors market, however, average

16   prices maintained a steady rate of change from 2008 to 2013. High prices that do not change

17   with swings in demand or decline with long-term declining demand and advances in production

18   efficiency are consistent with collusion. In a competitive market, a drop in demand would be

19   expected to lead to a decrease, not an increase, in prices, as sellers move to utilize excess

20   capacity and liquidate inventories to cover fixed costs. The consistency of Defendants’ Inductor

21   pricing trends--in a market faced with production advances, generally declining demand and

22   large swings in year-to-year demand--suggests that non-market factors, such as collusion, were

23   impacting prices.

24              B. Evidence of Defendants’ Unlawful Conduct

25          111.    The evidence of Defendants’ unlawful conduct falls into two categories;

26   (1) TDK’s application for leniency from the DOJ and its admission of guilty conduct to Plaintiff

27   in this action; and (2) the acts of information sharing and/or price-fixing by TDK, Taiyo Yuden,

28   and Murata TOKO in the United States and Japan with respect to certain large United States
                   DPP’S THIRD CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                    Case No. 5:18-cv-00198-EJD-NC
                                                   28
     Case 5:18-cv-00198-EJD Document 420 Filed 02/05/21 Page 33 of 68




 1   customers.23 The facts relating to each of these categories are pled separately below, but these

 2   allegations must be viewed holistically.

 3                     1.      TDK Admitted to Criminal Violations of the Antitrust Laws

 4           112.    TDK has confirmed that it applied for leniency in connection with the

 5   Department of Justice’s criminal investigation into price-fixing, bid-rigging, market allocation

 6   and other anticompetitive conduct in the inductors market.

 7           113.    As the leniency applicant, TDK was required to admit to participating in a

 8   “criminal antitrust violation involving price fixing, bid rigging, capacity restriction, or

 9   allocation of markets, customers, or sales or production volumes.”24

10           114.    The leniency applicant must also establish “[t]he confession of wrongdoing is

11   truly a corporate act, as opposed to isolated confessions of individual executives or officials.”25

12           115.    TDK provided Plaintiff’s counsel with documents and lawyer proffers detailing

13   is conspiratorial acts in an attempt to limit its civil liability under ACPERA, a statute that allows

14   antitrust leniency applicants to avoid treble damages and joint and several liability if they

15   provide “satisfactory” cooperation to claimants.

16                     2.      Examples of Conspiratorial Acts Impacting Customers in the
                               United States
17

18                           a.      Unlawfulness of Such Conspiratorial Acts

19           116.    TDK has admitted that it participated in numerous criminal acts in both the

20   United States and Japan that violate the Sherman Act’s proscription against price-fixing, bid-

21   rigging and market allocation. The acts described below that occurred in the United States

22

23
     23
         In previous complaints, Plaintiff has alleged that Defendants engaged in conspiratorial
24
     conduct in connection with meetings of the Japan Electronics & Information Technology
25   Association (“JEITA”). In deference to the Court’s prior rulings, Plaintiff is not including these
     allegations here, but is also not waiving them, in the event that further discovery allowed in this
26   litigation demonstrates that Defendants did conspire to fix prices for their Inductors through
     JEITA.
27   24
        https://www.justice.gov/atr/page/file/926521/download.
     25
28      https://www.justice.gov/atr/corporate-leniency-policy.
                    DPP’S THIRD CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                     Case No. 5:18-cv-00198-EJD-NC
                                                      29
     Case 5:18-cv-00198-EJD Document 420 Filed 02/05/21 Page 34 of 68




 1   involved, inter alia, explicit agreements to fix the prices of Inductors sold to United States

 2   companies. The acts in Japan involved some of the same conduct.

 3          117.    Some of the acts described below also involve sharing of confidential

 4   information among horizontal competitors for the purpose of implementing a price-fixing

 5   agreement.

 6                          b.      Background of TDK’s Sales to Major United States
 7                                  Customers and Key Participants

 8          118.    TDK has provided the following information to Plaintiff’s counsel in support of

 9   its application to limit its liability under ACPERA. These facts constitute admissions by TDK

10   that its conduct violates U.S. antitrust law.

11          119.    TDK’s business group responsible for Inductors is known as L2 (Magnetics

12   Group). Within L2, the Product Marketing Department (“PMD”) is responsible for pricing of

13   Inductors. Individuals with pricing responsibility are known as PMDs. PMDs based at TDK

14   offices in Japan work with locally-based PMDs around the world to set prices for various

15   customers. At the factory level, some managers may have input into prices quoted to customers.

16          120.    Defendants’ Major Customers in the United States typically issue RFQs several

17   times a year. RFQs are generally received by the TDK America sales organization, which would

18   then provide a copy to a local PMD, who would focus on the products within the RFQ for which

19   he or she had pricing responsibility. A PMD would first determine what he or she thought the

20   price should be and would communicate back and forth with colleagues in Japan for a final

21   price. Once the price was settled, then the price would be communicated to the customer,

22   generally with the sales organization’s involvement, and perhaps management as well,

23   depending on the customer. Managers responsible for manufacturing also sometimes would

24   receive proposed pricing information and be given an opportunity to weigh in.

25          121.    The Inductors TDK and the other Defendants sold to their Major Customers

26   were fungible; they marketed the same products to different customers. For example, in 2008,

27   TDK considered selling its                                                , which TDK had

28   previously sold to                    . Similarly, TDK sold the                           and
                   DPP’S THIRD CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                    Case No. 5:18-cv-00198-EJD-NC
                                                     30
Case 5:18-cv-00198-EJD Document 420 Filed 02/05/21 Page 35 of 68
     Case 5:18-cv-00198-EJD Document 420 Filed 02/05/21 Page 36 of 68




 1          123.    The prices set by Defendants for these and other similar Inductors in negotiations

 2   with Major Customers operated as floors for the prices charged to other customers for the same

 3   or similar products. Indeed, many of Defendants’ Major Customers usually imposed most

 4   favored customer (“MFC”) requirements. An MFC is an agreement that obligates a supplier to

 5   provide favored customers with pricing that is no higher than the best prices offered by the

 6   supplier to other clients. This is generally referred to as “on no less favorable terms.”

 7          124.    Defendants knew that use of MFCs that locked in collusively high prices that

 8   would cause prices to increase for all of the other Inductors they were selling to customers other

 9   than their Major Customers. This conclusion is further supported by the facts discussed below.

10          125.    Two key TDK employees who helped orchestrate conspiratorial price-fixing

11   were Umeda (mentioned previously) and Toshimichi Kamagata (“Kamagata”). Umeda began

12   working at TDK America’s San Jose-based PMD in 1999. In conjunction with others at TDK,

13   Umeda had pricing responsibility for pricing in the United states. He reported to PMDs in Japan.

14   Umeda returned to Japan in 2016.

15          126.    Umeda exchanged information with his United States-based counterparts at

16   Murata and Taiyo Yuden regarding pricing, pricing strategy, coordinating responses to RFQs,

17   negotiation tactics with customers, product development, customer status, and contents of

18   communications with customers, among other matters. Umeda also negotiated pricing

19   agreements among the three competitors for            , thereby setting the floor for the prices of

20   Inductors. Umeda reported to several Japan-based PMDs of TDK. He most often communicated

21   with Kamagata regarding information exchanges with Murata and Taiyo Yuden in connection

22   with pricing negotiations. Umeda also communicated with various TDK employees regarding

23   competitor information exchanges and pricing for customers. Umeda returned to Japan in 2016.

24          127.    Kamagata was a PMD of TDK in Japan from 2012-16 and was Umeda’s

25   superior. He was also a superior to Mitsuharu Mizutani (“Mizutani”), (head of passive

26   applications) and Yohei Yamasaki (“Yamasaki”) (a strategic account officer at TDK America).

27   Kamagata succeeded Takuji Suda of TDK. Kamagata reported to his boss, Toshihiro

28
                   DPP’S THIRD CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                    Case No. 5:18-cv-00198-EJD-NC
                                                     32
     Case 5:18-cv-00198-EJD Document 420 Filed 02/05/21 Page 37 of 68




 1   Kuroshima (“Kuroshima”) of TDK, regarding his communications with Murata and Taiyo

 2   Yuden.

 3            128.    What follows are descriptions of Defendants’ collusive conduct with respect to

 4   certain Major Customers based in the United States.

 5

 6
                                    (1)     Umeda’s Communications with Murata
 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21
              131.
22

23

24
                                                                                   . Soon after the
25
     introduction, Umeda and          had a dinner meeting at which they focused on selling to
26

27

28
                     DPP’S THIRD CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                      Case No. 5:18-cv-00198-EJD-NC
                                                    33
     Case 5:18-cv-00198-EJD Document 420 Filed 02/05/21 Page 38 of 68




 1   Umeda shared that TDK was focused at that time on                ,26 CMFs, and

 2                    told Umeda that Murata also sold those products to     .

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23          135.

24

25
     26
        “An LC filter combines inductors (L) and capacitors (C) to form low-pass, high-pass,
26
     multiplexer, band-pass, or band-reject filtering in radio frequency (RF) and many other
27   applications. Passive electronic LC filters block, or reduce, noise (EMI) from circuits and
     systems, and separate, or condition, desired signals.” https://www.coilcraft.com/edu/
28   LC_Filter.cfm.
                   DPP’S THIRD CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                    Case No. 5:18-cv-00198-EJD-NC
                                                 34
     Case 5:18-cv-00198-EJD Document 420 Filed 02/05/21 Page 39 of 68




 1

 2

 3          This had the effect of setting the floor for prices of similar types of inductors.

 4          136.

 5

 6

 7                                                            Such coordination inhibited competition in

 8   the market overall, inflating the prices of Inductors.

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                   DPP’S THIRD CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                    Case No. 5:18-cv-00198-EJD-NC
                                                     35
     Case 5:18-cv-00198-EJD Document 420 Filed 02/05/21 Page 40 of 68




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                DPP’S THIRD CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                 Case No. 5:18-cv-00198-EJD-NC
                                          36
     Case 5:18-cv-00198-EJD Document 420 Filed 02/05/21 Page 41 of 68




 1

 2

 3

 4

 5

 6

 7

 8                               (2)    Umeda’s Communications with Taiyo Yuden

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25   27
       Hiraoka was not Umeda’s first contact at Taiyo Yuden. In 1999, Umeda initially met
                                        , who was the PMD for Taiyo Yuden’s Magnetics Group,
26
     which included Inductors. After the initial meeting,
27                              They likely had discussions about which specific customers they
     were approaching and may have discussed their overlapping products.
28
                 DPP’S THIRD CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                  Case No. 5:18-cv-00198-EJD-NC
                                                37
     Case 5:18-cv-00198-EJD Document 420 Filed 02/05/21 Page 42 of 68




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17                           (3)   Kamagata’s Dealings with Murata and Taiyo Yuden
18
19

20

21

22

23

24

25

26

27

28
                DPP’S THIRD CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                 Case No. 5:18-cv-00198-EJD-NC
                                          38
     Case 5:18-cv-00198-EJD Document 420 Filed 02/05/21 Page 43 of 68




 1

 2                                                                   .

 3                               (4)    Nakakabu Meetings in Japan

 4          155.                            , there were a series of meetings involving TDK,

 5   Murata, and Taiyo Yuden called Nakakabu. meetings.

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                   DPP’S THIRD CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                    Case No. 5:18-cv-00198-EJD-NC
                                                39
     Case 5:18-cv-00198-EJD Document 420 Filed 02/05/21 Page 44 of 68




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13                                                       .

14                           (5)   Concurrent Meetings in the United States
15

16

17

18
19

20

21

22

23

24

25

26

27

28
                DPP’S THIRD CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                 Case No. 5:18-cv-00198-EJD-NC
                                          40
     Case 5:18-cv-00198-EJD Document 420 Filed 02/05/21 Page 45 of 68




 1

 2

 3

 4                                (6)    Acts of Other TDK Employees

 5          165.    Several TDK employees other than Umeda and Kamagata engaged in

 6   communications with competitors. They also assisted Kamagata and Umeda to obtain sensitive

 7   commercial information from competitors used to coordinate intercompetitor pricing.

 8          166.

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                   DPP’S THIRD CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                    Case No. 5:18-cv-00198-EJD-NC
                                                 41
     Case 5:18-cv-00198-EJD Document 420 Filed 02/05/21 Page 46 of 68




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                DPP’S THIRD CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                 Case No. 5:18-cv-00198-EJD-NC
                                          42
Case 5:18-cv-00198-EJD Document 420 Filed 02/05/21 Page 47 of 68
     Case 5:18-cv-00198-EJD Document 420 Filed 02/05/21 Page 48 of 68




 1

 2

 3

 4

 5

 6

 7

 8

 9                                  (7)    Unlawful Agreements Among TDK, Murata, and
10                                         TOKO

11          181.    Murata began conspiring with TOKO well before Murata acquired a controlling

12   interest in TOKO.

13

14

15

16

17

18                                  (8)    Summary

19          182.    The purpose of these meetings at all times was to keep prices of Inductors higher

20   than they would otherwise have been, as well as to limit competitive participation in RFQs. The

21   net effect of these actions, taken over nearly a decade, was to inflate the price of inductors

22   overall.

23          183.    Plaintiff is aware of no specific act taken by any Defendant to withdraw from

24   this conspiracy, other than TDK’s cooperation with the government. TDK itself has not

25   indicated that it is no longer participating in collusive activity or that it took steps to make a

26   “noisy withdrawal” from these collusive acts. TDK has been largely unresponsive to Plaintiff’s

27   requests for information following its initial proffer, including failing to provide information

28
                   DPP’S THIRD CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                    Case No. 5:18-cv-00198-EJD-NC
                                                    44
Case 5:18-cv-00198-EJD Document 420 Filed 02/05/21 Page 49 of 68
     Case 5:18-cv-00198-EJD Document 420 Filed 02/05/21 Page 50 of 68




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                DPP’S THIRD CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                 Case No. 5:18-cv-00198-EJD-NC
                                          46
     Case 5:18-cv-00198-EJD Document 420 Filed 02/05/21 Page 51 of 68




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                DPP’S THIRD CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                 Case No. 5:18-cv-00198-EJD-NC
                                          47
     Case 5:18-cv-00198-EJD Document 420 Filed 02/05/21 Page 52 of 68




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12          201.    On one occasion, TDK and Murata colluded to impose a liability term upon the

13   inventory of Flextronics,

14

15

16

17

18
19

20

21

22

23                    4.       TDK, Taiyo Yuden and Murata Collusively Agreed to Maintain
                               their Incumbent Status by Assisting Each Other During the OEM
24
                               Qualification Process
25          203.    Documents TDK produced and the proffer it provided reflect several building
26   blocks of a successful bid to supply inductors to large OEM and EMS customers. These include,
27   but are not limited to:
28
                   DPP’S THIRD CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                    Case No. 5:18-cv-00198-EJD-NC
                                                  48
     Case 5:18-cv-00198-EJD Document 420 Filed 02/05/21 Page 53 of 68




 1          204.    First, the supplier must be able to demonstrate that the product it proposes to

 2   sell the OEM has the technical capabilities to perform as required. Thus, the inductor being

 3   proposed must meet relevant inductance requirements, saturation thresholds, size requirements,

 4   composition requirements, etc.

 5          205.    Second, the bidder must propose an acceptable price term.

 6          206.    Third, the bidder must satisfy the OEM that the bidder can reliably supply the

 7   requested inductors and that the supplied inductors will reliably meet quality requirements.

 8          207.    Fourth, the bidder must address any OEM or EMS idiosyncratic preferences

 9   regarding bid format, timing, presentation, etc.

10          208.    The incumbent bidder has already successfully navigated these requirements.

11   Assistance from the incumbent in the bidding process is thus of enormous benefit to a new

12   bidder, even an established manufacturer with a solid reputation for quality like Defendants.

13          209.    By assisting each other with qualifying products to large OEMs and EMS

14   customers and coordinating their bids, Murata, TDK, and Taiyo Yuden effectively protected

15   their incumbent status as the inductor suppliers to large EMS and OEM customers. Large OEMs

16   and EMS customers were unlikely to invest substantial resources qualifying new market

17   entrants in the first place, and new market entrants were unlikely to submit successful bids that

18   would even permit an attempt at qualification, as long as the Defendant that was an incumbent

19   supplier to the OEM was assisting only co-conspirators in submitting bids. Defendants TDK,

20   Taiyo Yuden, and Murata colluded to maintain their collective incumbent status with the OEM

21   purchasers that had qualified any one of the three to sell inductors. This collusion both inflated

22   the price of all inductors sold for the OEMs for which TDK, Taiyo Yuden or Murata had

23   qualified, and created a major barrier to entry for other suppliers attempting to enter the

24   inductors market.

25          210.    By maintaining their collective hegemony over sales to large OEMs that TDK,

26   Taiyo Yuden and Murata supplied, they increased prices by limiting competition to only entities

27   TDK, Taiyo Yuden and Murata trusted not to engage in price competition (other Defendants),

28
                   DPP’S THIRD CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                    Case No. 5:18-cv-00198-EJD-NC
                                                    49
     Case 5:18-cv-00198-EJD Document 420 Filed 02/05/21 Page 54 of 68




 1   and substantially impaired other suppliers from imposing price discipline on TDK, Murata, or

 2   Taiyo Yuden.

 3          211.    The conspirators’ efforts to assist each other in qualifying for large OEM

 4   accounts is also strong circumstantial evidence of a broader understanding not to compete on

 5   price. Simply put, a firm acting in its own self-interest would not help its competitors qualify

 6   to sell a competing product to that firm’s existing customers. Even speeding up the qualification

 7   process for a competitor sure to be qualified at some point would, in the absence of broader

 8   collusion, accomplish nothing other than advance the date a newly qualified competitor would

 9   drive down prices. Providing technical assistance to a competitor developing a product to

10   compete with one’s own is the quintessential definition of an action against self-interest unless

11   one has solid assurances that the competitor will not compete on price and one trusts those

12   assurances.

13                    5.      Defendants’ Bid-Rigging Activities Resulted In Collusive Parallel
                              Pricing Of Inductors, Including Inductors Other Than Those That
14
                              Were The Subject of The Bid-Rigging.
15          212.    The prices set by Defendants for these and other similar Inductors in negotiations
16   with Major Customers operated as floors for the prices charged to other customers for the same
17   or similar products. Indeed, customers like                        and other Major Customers
18   usually imposed requirements on vendors such as the Defendants. As indicated above, an MFC
19   is an agreement that outlines an obligation for a supplier to provide favored customers with
20   pricing that is no higher than the best prices offered by the supplier to other clients. This is
21   generally referred to as “on no less favorable terms.” Many other major customers with whom
22   Defendants dealt imposed similar requirements with respect to purchasers of Inductors because
23   MFC clauses are commonly used.
24          213.    As Defendants themselves recognized, inflating the price of Inductors sold to
25   Defendants’ Major Customers drove up the prices of Inductors that Defendants sold to other
26   customers. For example, on March 18, 2010, TDK and Taiyo Yuden discussed market pricing.
27   TDK confirmed that TDK’s Matsuura passed on the information, including that Taiyo Yuden
28
                   DPP’S THIRD CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                    Case No. 5:18-cv-00198-EJD-NC
                                                    50
     Case 5:18-cv-00198-EJD Document 420 Filed 02/05/21 Page 55 of 68




 1   “said that they had not provided a price below                                         .” Similarly,

 2   Sato of TDK referred to effects on the overall market for Inductors sold by Defendants when

 3   he said

 4

 5                                                           He was referring to a meeting with Murata,

 6   which supports the conclusion that the two had reached an agreement to suppress competition

 7   for Inductors not only on items sold to OEMs, EMSs, and CEMs, but also all Inductors

 8   competing with or corresponding to them. Thus, Defendants’ bid-rigging activities with respect

 9   to major customers had the foreseeable and intended effect of causing the collusive pricing to

10   which they agreed to establish the price floor for Inductors that they sold to United States-based

11   customers generally.

12             214.    Flextronics has confirmed this fact, saying “[b]ecause the agreements between

13   Defendants and the OEMs essentially set the pricing floor for Flex, Flex was forced to pay the

14   same or even greater inflated prices as the OEMs even for ‘Flex Priced’ inductors that Flex

15   purchased for other customers.” It concluded that “it is much more difficult or impossible for

16   Flex to obtain price concessions for products purchased to build finished goods for its other

17   customers when the benchmark price for market-dominant customers like

18   has been artificially inflated.”

19             215.    Defendants did not produce transactional data for most of their sales to the Major

20   Customers described above. As determined by Dr. Russell Lamb, an economist hired by

21   Flextronics, it is likely impractical for many smaller purchasers (such as Plaintiff Dependable)

22   to allege parallel pricing using statistical analysis of only their own purchasing data. Calculating

23   and alleging statistically accurate pricing allegations requires a substantial quantity of purchases

24   of comparable products from multiple Defendants over the course of the alleged Class Period.

25             216.    Dr. Lamb did an analysis of the quarterly average price, by Defendant, for

26   specific categories of inductor (ferrite chip bead inductors, chip inductors, and common mode

27   choke inductors) and types of inductor (ferrite bead, multilayer type with a non-ferrite core,

28   multilayer type with a ferrite core, and wirewound) of a specific size (0603, 1005, 1608, 2012)
                      DPP’S THIRD CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                       Case No. 5:18-cv-00198-EJD-NC
                                                      51
Case 5:18-cv-00198-EJD Document 420 Filed 02/05/21 Page 56 of 68
Case 5:18-cv-00198-EJD Document 420 Filed 02/05/21 Page 57 of 68
Case 5:18-cv-00198-EJD Document 420 Filed 02/05/21 Page 58 of 68
     Case 5:18-cv-00198-EJD Document 420 Filed 02/05/21 Page 59 of 68




 1   Inductors also remained stubbornly stable beginning in 2006 and even began to rise to some

 2   extent in 2011, even though advances in production efficiency and technology would typically

 3   be expected to drive down prices over the course of the Class Period.

 4           223.    The pricing by Defendants of Inductors sold to Flextronics is likely to be similar

 5   to what other members of the proposed Class experienced. Inductors can be and have been

 6   initially manufactured for one customer and then adapted by others over time. The same

 7   inductors may be used by many customers for some time and then later by only a few customers

 8   or one customer. Inductors made by one Defendant may be designed into other OEM products

 9   and manufactured by other Defendants for other OEMs.

10     VI.    TOLLING OF THE STATUTE OF LIMITATIONS PURSUANT TO THE
              INJURY-DISCOVERY RULE AND THE DOCTRINE OF FRAUDULENT
11
                                  CONCEALMENT
12           224.    Plaintiff and members of the Class could not have discovered, with reasonable
13   diligence, the existence of the conspiracy, or the fact that they had been injured as a result of it,
14   until the DOJ’s investigation was made public in January of 2018.
15           225.    Defendants actively concealed the existence of the conspiracy from Plaintiff and
16   members of the Class, and there is nothing in the public domain that would put Plaintiff or
17   anyone else on notice that the Defendants were conspiring at meetings regarding prices for
18   Inductors sold in the United States.
19           226.    Defendants’ own public statements concealed the existence of the alleged
20   conspiracy. For example, Murata in its Fiscal Year 2004, 2007 and 2008 Annual Reports
21   repeatedly referred to “competition” as being “fierce.” Many of TDK’s Annual Reports during
22   the Class Period also refer to the challenges of “competition.” Similarly, in its Annual Reports
23   during the Class Period (such as those from 2009-11), Taiyo Yuden touted its “social
24   responsibility” charter and how it engaged in “fair, open and free competition” and how it was
25   facing “increased” competition.
26           227.    Several of the Defendants have adopted and promulgated a “code of conduct”
27   that is at odds with their participation in the alleged conspiracy.
28
                    DPP’S THIRD CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                     Case No. 5:18-cv-00198-EJD-NC
                                                      55
     Case 5:18-cv-00198-EJD Document 420 Filed 02/05/21 Page 60 of 68




 1          228.    Thus, Murata said in its 2007 Code of Conduct that “[w]e will conduct fair

 2   business by complying with all applicable laws and regulations regarding antitrust and fair

 3   competition and trade.”28

 4          229.    Similarly, TDK’s 2005 Code of Conduct states that:

 5          In general, the purpose of antitrust laws or similar competition laws in many
            countries is to encourage free competitions or trade and to protect consumer
 6
            interests. TDK Members must exercise special care to ensure that any business
 7          activity with representatives of other companies is not contrary to such antitrust
            laws or similar anti-competition laws of other countries, where applicable. Each
 8          member organization of TDK Group should have its compliance company
            policy with regard to its respective applicable antitrust laws or similar anti-
 9          competition laws, and such policy must be respected or observed by TDK
            Members of the member organization.29
10
            230.    Likewise, Taiyo Yuden’s Code of Conduct states that “[a]ny unfair business
11
     practice or suspected act of cartel behavior, abuse of dominant bargaining position, tie-in sales
12
     or other acts for improper restriction of trade or unfair transaction shall be never committed.”30
13
            231.    By promulgating these codes of conduct and then not living up to them, the
14
     Defendants engaged in fraudulent concealment.
15
            232.    Likewise, TDK actively sought to conceal conspiratorial activity with respect to
16
     the MT Cup, as described above. Similarly, as also noted above,
17

18
19
            233.    And, as noted above,
20

21

22

23

24

25   28
        https://www.murata.com/~/media/webrenewal/about/csr/management/compliance/p02.
26   ashx?la=en.
     29
        https://www.sec.gov/Archives/edgar/data/203383/000114554907001603/
27
     k01416exv11w1.htm.
     30
28      https://www.yuden.co.jp/cs/company/csr/charter/rule.html.
                   DPP’S THIRD CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                    Case No. 5:18-cv-00198-EJD-NC
                                                    56
     Case 5:18-cv-00198-EJD Document 420 Filed 02/05/21 Page 61 of 68




 1                         VII.     CLASS ACTION ALLEGATIONS

 2          234.    Plaintiff brings this action on behalf of itself and as a class action pursuant to

 3   Federal Rules of Civil Procedure 23(a), (b)(2) and (b)(3), on behalf of the members of a Class,

 4   which is defined as follows:

 5          235.    All persons or entities in the United States, its territories, and the District of

 6   Columbia who purchased Inductors (including through controlled subsidiaries, agents,

 7   affiliates, or joint ventures) from any of the Defendants identified therein, their subsidiaries,

 8   agents, affiliates or joint ventures from January 1, 2003 through December 31, 2017 (the “Class

 9   Period”). Excluded from the Class are the Defendants and their co-conspirators, subsidiaries,

10   agents, and/or affiliates; Defendants’ officers, directors, management, employees, subsidiaries,

11   and/or agents; all governmental entities; and the Judges and chambers staff presiding over this

12   case, as well as any members of their immediate families.

13          236.    While Plaintiff does not know the exact number of the members of the Class, it

14   believes there are at least thousands of members.

15          237.    Plaintiff also does not know the exact duration of the alleged conspiracy and

16   reserves the right to amend its complaint.

17          238.    Common questions of law and fact exist as to all members of the Class. This is

18   particularly true given the nature of Defendants’ conspiracy, which was applicable to all of the

19   members of the Class, thereby making appropriate relief with respect to the Class as a whole.

20   Such questions of law and fact common to the Class include, but are not limited to:

21                  a. Whether Defendants engaged in a combination and conspiracy among

22                      themselves to fix, raise, maintain, and/or stabilize the prices of Inductors

23                      sold to customers in the United States, its territories and the District of

24                      Columbia;

25                  b. The identity of the participants of the alleged conspiracy;

26                  c. The duration of the alleged conspiracy and the acts carried out by

27                      Defendants in furtherance of the conspiracy;

28                  d. Whether the alleged conspiracy violated the Sherman Act;
                   DPP’S THIRD CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                    Case No. 5:18-cv-00198-EJD-NC
                                                    57
     Case 5:18-cv-00198-EJD Document 420 Filed 02/05/21 Page 62 of 68




 1                   e. Whether the conduct of Defendants, as alleged in this 3CAC, caused

 2                        injury to the business or property of Plaintiff and members of the Class;

 3                   f. The effect of the alleged conspiracy on the prices of Inductors sold in the

 4                        United States during the Class Period;

 5                   g. The appropriate injunctive and related equitable relief; and

 6                   h. The appropriate class-wide measure of damages.

 7           239.    The claims of Plaintiff are typical of the claims of the members of the Class who

 8   bought Inductors from any of the Defendants. The Plaintiff will fairly and adequately protect

 9   the interests of the entire Class. Plaintiff and all members of the Class are similarly affected by

10   Defendants’ wrongful conduct in that they paid artificially inflated prices for Inductors

11   purchased from the Defendants or manufactured products containing Inductors made by one of

12   the Defendants.

13           240.    Plaintiff’s claims arise out of the same common course of conduct giving rise to

14   the claims of the other members of the Class. Plaintiff’s interests are coincident with, and not

15   antagonistic to, those of the other members of the Class. Plaintiff is represented by counsel who

16   are competent and experienced in the prosecution of antitrust, unfair competition, and class

17   action litigation.

18           241.    The questions of law and fact common to the members of the Class predominate

19   over any questions affecting only individual members, including legal and factual issues

20   relating to liability and damages.

21           242.    Class action treatment is a superior method for the fair and efficient adjudication

22   of the controversy, in that, among other things, such treatment will permit a large number of

23   similarly situated persons to prosecute their common claims in a single forum simultaneously,

24   efficiently and without the unnecessary duplication of evidence, effort and expense that

25   numerous individual actions would engender. The benefits of proceeding through the class

26   mechanism, including providing injured persons or entities with a method for obtaining redress

27   for claims that it might not be practicable to pursue individually, substantially outweigh any

28   difficulties that may arise in management of this class action.
                    DPP’S THIRD CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                     Case No. 5:18-cv-00198-EJD-NC
                                                     58
     Case 5:18-cv-00198-EJD Document 420 Filed 02/05/21 Page 63 of 68




 1           243.      The prosecution of separate actions by individual members of the Class would

 2   create a risk of inconsistent or varying adjudications, establishing incompatible standards of

 3   conduct for Defendants.

 4                                VIII. CLAIM FOR RELIEF
                                VIOLATIONS OF THE SHERMAN ACT
 5
                                          15 U.S.C. §§ 1 and 3
 6                                  (Alleged against all Defendants)

 7           244.      Plaintiff hereby repeats and incorporates by reference each preceding and

 8   succeeding paragraph as though fully set forth herein.

 9           245.      Defendants violated Sections 1 and 3 of the Sherman Act by conspiring to

10   artificially restrict competition in the market for inductors. Defendants formed a cartel designed

11   to raise, fix, set, stabilize, or otherwise artificially manipulate the prices of Inductors beyond

12   the natural interplay of supply and demand.

13           246.      As described above, Defendants implemented this conspiracy in the United

14   States as well.

15           247.      As a result of Defendants’ and their co-conspirators’ unlawful conduct and acts

16   taken in furtherance of their conspiracy, prices for Inductors and manufactured products

17   containing Inductors sold to purchasers in the United States, its territories, and the District of

18   Columbia during the Class Period were raised, fixed, maintained, or stabilized at artificially

19   inflated cartel levels.

20           248.      The combination or conspiracy among Defendants consisted of a continuing

21   agreement, understanding and concerted action among Defendants and their co-conspirators.

22           249.      For purposes of formulating and effectuating their combination or conspiracy,

23   Defendants and their co-conspirators did those things they combined or conspired to do,

24   including setting prices of Inductors at supra-competitive prices, and selling these Inductors to

25   Plaintiff and the members of the Class.

26           250.      Defendants’ anticompetitive and unlawful conduct is illegal per se.

27           251.      As a result of Defendants’ anticompetitive and unlawful conduct, Plaintiff and

28   the members of the Class have been injured in their businesses and property in that they have
                    DPP’S THIRD CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                     Case No. 5:18-cv-00198-EJD-NC
                                                     59
     Case 5:18-cv-00198-EJD Document 420 Filed 02/05/21 Page 64 of 68




 1   paid more for the Inductors that they purchased during the Class Period than they otherwise

 2   would have paid but for Defendants’ conduct.

 3                             IX.     DEMAND FOR JUDGMENT
 4          252.    Plaintiff requests that the Court enter judgment on its behalf and on behalf of the
 5   Class that:
 6                 A. This action may proceed as a class action, with Plaintiff serving as Class
 7                    Representative under Fed. R. Civ. P. 23(c);
 8                 B. Defendants have violated Sections 1 and 3 of the Sherman Act (15 U.S.C. §§
 9                    1 and 3) and that Plaintiff and the Class have been injured in their business
10                    and property as a result of Defendants’ violations;
11                 C. Plaintiff and the Class are entitled to recover damages sustained by them, as
12                    provided by the federal antitrust laws under which relief is sought herein, and
13                    that a joint and several judgment in favor of Plaintiff and the Class be entered
14                    against Defendants in an amount subject to proof at trial, which is to be trebled
15                    in accordance with Section 4 of the Clayton Act (15 U.S.C. § 15);
16                 D. Plaintiff and the Class are entitled to pre-judgment and post-judgment interest
17                    on the damages awarded them, and that such interest be awarded at the highest
18                    legal rate from and after the date this class action complaint is first served on
19                    Defendants;
20                 E. Plaintiff and the Class are entitled to equitable relief under 15 U.S.C. § 26
21                    appropriate to remedy Defendants’ restraint of trade, including issuing a
22                    permanent injunction against Defendants and their parents, subsidiaries,
23                    affiliates, successors, transferees, assignees and the respective officers,
24                    directors, partners, agents, and employees thereof and all other persons acting
25                    or claiming to act on their behalf from repeating (or continuing and
26                    maintaining) the conspiracy or agreements alleged herein;
27                 F. Defendants are to be jointly and severally responsible financially for all costs,
28                    including the expenses of a Court-approved notice program;
                   DPP’S THIRD CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                    Case No. 5:18-cv-00198-EJD-NC
                                                    60
     Case 5:18-cv-00198-EJD Document 420 Filed 02/05/21 Page 65 of 68




 1                  G. Plaintiff and the Class recover their reasonable attorneys’ fees as provided by

 2                     law; and

 3                  H. Plaintiff and the Class receive such other or further relief as may be just and

 4                     proper.

 5                                      X.    JURY DEMAND
 6           253.    Pursuant to Federal Rule of Civil Procedure 38(c), Plaintiff demands a trial by
 7   jury on all matters so triable.
 8

 9    Dated: February 5, 2021                          Respectfully submitted,

10                                                     /s/ Lesley E. Weaver
                                                       Lesley E. Weaver (SBN 191305)
11                                                     Anne K. Davis (SBN 267909)
                                                       BLEICHMAR FONTI & AULD LLP
12                                                     555 12th Street, Suite 1600
                                                       Oakland, CA 94607
13                                                     Tel.: (415) 445-4003
14                                                     Fax: (415) 445-4020
                                                       lweaver@bfalaw.com
15                                                     adavis@bfalaw.com

16
                                                       /s/ Michael P. Lehmann
17
                                                       Michael P. Lehmann (SBN 77152)
18                                                     Bonny E. Sweeney (SBN 176174)
                                                       Samantha Stein (SBN 302034)
19                                                     HAUSFELD LLP
                                                       600 Montgomery Street, Suite 3200
20                                                     San Francisco, CA 94111
                                                       Tel.: (415) 633-1908
21
                                                       Fax: (415) 358-4980
22                                                     mlehmann@hausfeld.com
                                                       bsweeney@hausfeld.com
23                                                     sstein@hausfeld.com
24                                                     Interim Co-Lead Counsel for the Proposed
                                                       Direct Purchaser Class
25

26
                                                       Marc H. Edelson (admitted pro hac vice)
27                                                     EDELSON & ASSOCIATES, LLC
                                                       3 Terry Drive, Suite 205
28
                    DPP’S THIRD CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                     Case No. 5:18-cv-00198-EJD-NC
                                                     61
     Case 5:18-cv-00198-EJD Document 420 Filed 02/05/21 Page 66 of 68




                                            Newtown, PA 18940
 1                                          Tel.: (215) 867-2399
 2                                          medelson@edelson-law.com

 3                                          Joshua H. Grabar (admitted pro hac vice)
                                            GRABAR LAW OFFICE
 4                                          One Liberty Place
                                            1650 Market Street, Suite 3600
 5                                          Philadelphia, PA 19103
 6                                          Tel.: (267) 507-6085
                                            jgrabar@grabarlaw.com
 7
                                            Guido Saveri (SBN 22349)
 8                                          R. Alexander Saveri (SBN 173102)
                                            SAVERI & SAVERI, INC.
 9
                                            706 Sansome Street
10                                          San Francisco, CA 94111
                                            Tel.: (415) 217-6810
11                                          guido@saveri.com
                                            rick@saveri.com
12                                          zirpoli@saveri.com
13
                                            Christopher M. Burke (SBN 214799)
14                                          Walter W. Noss (SBN 277580)
                                            Hal Cunningham (SBN 243048)
15                                          John Jasnoch (SBN 281605)
                                            SCOTT + SCOTT ATTORNEYS AT LAW
16                                          LLP
                                            600 W. Broadway, Suite 3300
17
                                            San Diego, CA 92101
18                                          Tel.: (619) 233-4565
                                            Fax: (619) 233-4565
19
                                           Todd A. Seaver (SBN 271067)
20                                         Joseph J. Tabacco, Jr. (SBN 75484)
21                                         Matthew D. Pearson (SBN 235339)
                                           Sarah Khorasanee McGrath (SBN 263935)
22                                         BERMAN TABACCO
                                           44 Montgomery Street, Suite 650
23                                         San Francisco, CA 94104
                                           Tel.: (415) 433-3200
24                                         Fax: (415) 433-6382
25                                         jtabacco@bermantabacco.com
                                           tseaver@bermantabacco.com
26                                         mpearson@bermantabacco.com
                                           smcgrath@bermantabacco.com
27
                                           Marc Greenspon
28
                DPP’S THIRD CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                 Case No. 5:18-cv-00198-EJD-NC
                                          62
     Case 5:18-cv-00198-EJD Document 420 Filed 02/05/21 Page 67 of 68




                                           BERMAN TABACCO
 1                                         One Liberty Square
 2                                         Boston, MA 02109
                                           Tel.: (617) 542-8300
 3                                         Fax: (617) 542-1194
                                           mgreenspon@bermantabacco.com
 4
                                           Vincent Briganti
 5                                         LOWEY DANNENBERG P.C.
 6                                         White Plains Plaza
                                           44 South Broadway, Suite 1100
 7                                         White Plains, NY 10601
                                           Tel.: (914) 997-0500
 8                                         Fax: (914) 997-0035
                                           vbriganti@lowey.com
 9

10                                         Brian Murray
                                           Lee Albert
11                                         GLANCY PRONGAY & MURRAY
                                           230 Park Avenue, Suite 530
12                                         New York, NY 10169
                                           Tel.: (212) 682-5340
13
                                           Fax: (212) 884-0988
14                                         bmurray@glancylaw.com
                                           lalbert@glancylaw.com
15
                                           Allan Steyer (SBN 100318)
16                                         D. Scott Macrae (SBN 104663)
                                           STEYER LOWENTHAL
17
                                           BOODROOKAS ALVAREZ & SMITH LLP
18                                         One California Street, Suite 300
                                           San Francisco, CA 94111
19                                         Tel.: (415) 421-3400
                                           Fax: (415) 421-2234
20                                         asteyer@steyerlaw.com
21                                         smacrae@bamlawca.com

22

23

24

25

26

27

28
                DPP’S THIRD CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                 Case No. 5:18-cv-00198-EJD-NC
                                          63
     Case 5:18-cv-00198-EJD Document 420 Filed 02/05/21 Page 68 of 68




 1                                                    Arthur N. Bailey
 2                                                    R. Anthony Rupp, III
                                                      Marco Cercone
 3                                                    RUPP BASE PFALZGRAF
                                                      CUNNINGHAM, LLC
 4                                                    424 Main Street, 1600 Liberty Building
                                                      Buffalo, NY 14202
 5                                                    Tel: (716) 854-3400
 6                                                    bailey@ruppbaase.com
                                                      rupp@ruppbaase.com
 7                                                    cercone@ruppbaase.com

 8                                                    Joseph W. Cotchett
                                                      Adam J. Zapala
 9
                                                      Elizabeth T. Castillo
10                                                    COTCHETT, PITRE, McCARTHY, LLP
                                                      Burlingame, CA 94010
11                                                    Tel: (650) 697-6000
                                                      Fax: (650) 697-0577
12
                                                      Additional Counsel for the Proposed Direct
13
                                                      Purchaser Class
14

15
            Pursuant to Civil L. R. 5-1(i)(3), I attest that concurrence in the filing of this document
16
     has been obtained from each of the other signatories above.
17
     Date: February 5, 2021
18                                                                    /s/ Michael P. Lehmann
                                                                          Michael P. Lehmann
19

20

21

22

23

24

25

26

27

28
                  DPP’S THIRD CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                   Case No. 5:18-cv-00198-EJD-NC
                                                    64
